 



Exhibit 10.1
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
dated as of
November 19, 2007
among
ENTERPRISE PRODUCTS OPERATING LLC
The Lenders Party Hereto
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent
CITIBANK, N.A. and JPMORGAN CHASE BANK,
as Co-Syndication Agents
MIZUHO CORPORATE BANK, LTD., SUNTRUST BANK, and
THE BANK OF NOVA SCOTIA
as Co-Documentation Agents
 
WACHOVIA CAPITAL MARKETS, LLC,
CITIGROUP GLOBAL MARKETS INC. and JPMORGAN CHASE SECURITIES, INC.,
as Joint Lead Arrangers and Joint Book Runners
$1,750,000,000 5-Year Revolving Credit Facility

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I Definitions
    1  
 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Classification of Loans and Borrowings
    20  
SECTION 1.03. Terms Generally
    20  
SECTION 1.04. Accounting Terms; GAAP
    21  
 
       
ARTICLE II The Credits
    21  
 
       
SECTION 2.01. Commitments
    21  
SECTION 2.02. Loans and Borrowings
    22  
SECTION 2.03. Requests for Revolving Borrowings
    23  
SECTION 2.04. Competitive Bid Procedure
    24  
SECTION 2.05. Swingline Loans
    26  
SECTION 2.06. Letters of Credit
    27  
SECTION 2.07. Funding of Borrowings
    31  
SECTION 2.08. Interest Elections
    31  
SECTION 2.09. Termination and Reduction of Commitments
    32  
SECTION 2.10. Repayment of Loans; Evidence of Debt
    33  
SECTION 2.11. Prepayment of Loans
    34  
SECTION 2.12. Fees
    34  
SECTION 2.13. Interest
    35  
SECTION 2.14. Alternate Rate of Interest
    36  
SECTION 2.15. Illegality; Increased Costs
    37  
SECTION 2.16. Break Funding Payments
    38  
SECTION 2.17. Taxes
    39  
SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    40  
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    41  
SECTION 2.20. Separateness
    42  
 
       
ARTICLE III Representations and Warranties
    43  
 
       
SECTION 3.01. Organization; Powers
    43  
SECTION 3.02. Authorization; Enforceability
    43  
SECTION 3.03. Governmental Approvals; No Conflicts
    43  
SECTION 3.04. Financial Condition; No Material Adverse Change
    43  
SECTION 3.05. Litigation and Environmental Matters
    44  
SECTION 3.06. Compliance with Laws
    44  
SECTION 3.07. Investment Company Status
    44  
SECTION 3.08. Taxes
    44  
SECTION 3.09. ERISA
    44  
SECTION 3.10. Disclosure
    45  
SECTION 3.11. Subsidiaries
    45  
SECTION 3.12. Margin Securities
    45  
 
       
ARTICLE IV Conditions
    45  
 
       
SECTION 4.01. Effective Date
    45  
SECTION 4.02. Each Credit Event
    46  
 
       
ARTICLE V Affirmative Covenants
    47  

i

 



--------------------------------------------------------------------------------



 



         
SECTION 5.01. Financial Statements and Other Information
    47  
SECTION 5.02. Notices of Material Events
    48  
SECTION 5.03. Existence; Conduct of Business
    48  
SECTION 5.04. Maintenance of Properties; Insurance
    48  
SECTION 5.05. Books and Records; Inspection Rights
    48  
SECTION 5.06. Compliance with Laws
    49  
SECTION 5.07. Use of Proceeds and Letters of Credit
    49  
SECTION 5.08. Environmental Matters
    49  
SECTION 5.09. ERISA Information
    49  
SECTION 5.10. Taxes
    49  
 
       
ARTICLE VI Negative Covenants
    50  
 
       
SECTION 6.01. Indebtedness
    50  
SECTION 6.02. Liens
    51  
SECTION 6.03. Fundamental Changes
    51  
SECTION 6.04. Investment Restriction
    51  
SECTION 6.05. Restricted Payments
    52  
SECTION 6.06. Restrictive Agreements
    52  
SECTION 6.07. Financial Condition Covenants
    53  
 
       
ARTICLE VII Events of Default
    54  
 
       
ARTICLE VIII The Administrative Agent
    57  
 
       
ARTICLE IX Miscellaneous
    59  
 
       
SECTION 9.01. Notices
    59  
SECTION 9.02. Waivers; Amendments
    60  
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    61  
SECTION 9.04. Successors and Assigns
    62  
SECTION 9.05. Survival
    64  
SECTION 9.06. Counterparts; Integration; Effectiveness
    65  
SECTION 9.07. Severability
    65  
SECTION 9.08. Right of Setoff
    65  
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    65  
SECTION 9.10. Waiver of Jury Trial
    66  
SECTION 9.11. Headings
    66  
SECTION 9.12. Confidentiality
    66  
SECTION 9.13. Interest Rate Limitation
    67  
SECTION 9.14. Liability of Manager
    67  
SECTION 9.15. USA Patriot Act Notice
    67  
SECTION 9.16. Existing Credit Facility
    67  

ii

 



--------------------------------------------------------------------------------



 



 
SCHEDULES:
 
Schedule 1.01 — Existing Letters of Credit
Schedule 2.01 — Commitments
Schedule 3.05 — Disclosed Matters
Schedule 3.11 — Subsidiaries
Schedule 6.01 — Existing Indebtedness
Schedule 6.06 — Existing Restrictions
 
EXHIBITS:
 
Exhibit A — Form of Assignment and Acceptance
Exhibit B — Form of Borrowing Request
Exhibit C — Form of Competitive Bid Request
Exhibit D — Form of Interest Election Request
Exhibit E-1 — Form of Opinion of Richard Bachmann, in-house counsel for Borrower
and EPD
Exhibit E-2 — Form of Opinion of Bracewell & Giuliani LLP, Borrower’s and EPD’s
Counsel
Exhibit F — Form of Compliance Certificate
Exhibit G — Form of Revolving Loan Note
Exhibit H — Form of Competitive Loan Note
Exhibit I — Form of Swingline Loan Note

iii

 



--------------------------------------------------------------------------------



 



     AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT dated as of November 19,
2007, among ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability
company; the LENDERS party hereto; WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Issuing Bank and Swingline Lender; CITIBANK, N.A. and
JPMORGAN CHASE BANK, as Co-Syndication Agents; and MIZUHO CORPORATE BANK, LTD.,
SUNTRUST BANK and THE BANK OF NOVA SCOTIA, as Co-Documentation Agents.
W I T N E S S E T H
     Borrower, Wachovia Bank, National Association, as administrative agent, and
other agents and lenders are parties to the Existing Credit Facility, and
Borrower, Administrative Agent and Lenders desire to amend and restate the
Existing Credit Facility and renew and extend the Indebtedness under the
Existing Credit Facility as set forth herein.
     In consideration of the mutual covenants and agreements contained herein
and in consideration of the Loans which may hereafter be made by Lenders and the
Letters of Credit which may be made available by Issuing Bank to Borrower and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the Alternate Base Rate.
     “Administrative Agent” means Wachovia Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Amended and Restated Credit Agreement dated
November 19, 2007, among Enterprise Products Operating LLC, a Texas limited
liability company; the Lenders party hereto; and Wachovia Bank, National
Association, as Administrative Agent, Issuing Bank and Swingline Lender; as
amended, extended or otherwise modified from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day, and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the

1



--------------------------------------------------------------------------------



 



Federal Funds Effective Rate shall be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon either (i) the Commitments most recently in effect, giving
effect to any assignments or (ii) if the Revolving Loans have been converted to
Term Loans pursuant to Section 2.01(d), the percentage of the total Term Loans
represented by such Lender’s Term Loan.
     “Applicable Rate” means, for any day, with respect to any Eurodollar
Revolving Loan, or with respect to the facility fees payable hereunder, as the
case may be (subject to the immediately following paragraph of this defined
term), the applicable rate per annum set forth below under the caption
“Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based upon the
ratings by Moody’s, S&P or Fitch, respectively, applicable on such date to the
Index Debt:.

                  Index Debt Ratings:         (Moody’s/S&P/Fitch)   Eurodollar
Spread*   Facility Fee Rate
Category 1 ³ A3/A-/A-
    0.210 %     0.065 %
Category 2 Baa1/BBB+/BBB+
    0.270 %     0.080 %
Category 3 Baa2/BBB/BBB
    0.350 %     0.100 %
Category 4 Baa3/BBB-/BBB-
    0.500 %     0.125 %
Category 5 < Baa3/BBB-/BBB-
    0.575 %     0.175 %

 

*   provided, the applicable Eurodollar Spread shall be increased by 0.100% per
annum on each day that (i) the total Revolving Credit Exposures plus (ii) the
aggregate principal amount of outstanding Competitive Loans exceeds (iii) fifty
percent (50%) of the total Commitments; provided, further, upon the conversion
of the Revolving Loans to Term Loans pursuant to Section 2.01(d): (A) the
applicable Eurodollar Spread shall be increased by 0.125% per annum and (B)
(i) if immediately prior to such conversion the total Revolving Credit Exposures
plus (ii) the aggregate principal amount of outstanding Competitive Loans
exceeds (iii) fifty percent (50%) of the total Commitments, the applicable
Eurodollar Spread with respect to such Term Loans shall be increased by an
additional 0.10% per annum.

     For purposes of the foregoing, (i) if only one of Moody’s, S&P and Fitch
shall have in effect a rating for the Index Debt (other than by reason of a
change in the rating system of, or unavailability of a ratings by, such rating
agencies, as referred to in the last sentence of this paragraph), or if only two
of Moody’s, S&P and Fitch shall have in effect a rating for the Index Debt, and
such ratings fall within the same Category, then the other two rating agencies,
or other rating agency, shall be deemed to have established a rating in the same
Category as such agency or agencies; (ii) if only two of Moody’s, S&P and Fitch
shall have in effect a rating for the Index Debt (other than by reason of a
change in the rating system of, or unavailability of ratings by, such rating
agencies, as referred to in the last sentence of this paragraph), and such
ratings shall

2



--------------------------------------------------------------------------------



 



fall within different Categories, the Applicable Rate shall be based on the
higher of the two ratings; (iii) if each of Moody’s, S&P and Fitch shall have in
effect a rating for the Index Debt, and such ratings shall fall within different
Categories, the Applicable Rate shall be based on (x) the majority rating, if
two of such ratings fall within the same Category, or (y) the middle rating, if
all three of such ratings fall within different Categories, (iv) if the ratings
established or deemed to have been established by Moody’s, S&P and/or Fitch for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s, S&P or
Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Rate shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent.
     “Attributable Indebtedness” with respect to any Sale/Leaseback Transaction,
means, as at the time of determination, the present value (discounted at the
rate set forth or implicit in the terms of the lease included in such
transaction) of the total obligations of the lessee for rental payments (other
than amounts required to be paid on account of property taxes, maintenance,
repairs, insurance, assessments, utilities, operating and labor costs and other
items that do not constitute payments for property rights) during the remaining
term of the lease included in such Sale/Leaseback Transaction (including any
period for which such lease has been extended). In the case of any lease that is
terminable by the lessee upon the payment of a penalty or other termination
payment, such amount shall be the lesser of the amount determined assuming
termination upon the first date such lease may be terminated (in which case the
amount shall also include the amount of the penalty or termination payment, but
no rent shall be considered as required to be paid under such lease subsequent
to the first date upon which it may be so terminated) or the amount determined
assuming no such termination.
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Enterprise Products Operating LLC, a Texas limited
liability company.
     “Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Competitive Loan or group of
Competitive Loans of the same Type made on the same date and as to which a
single Interest Period is in effect or (c) a Swingline Loan.

3



--------------------------------------------------------------------------------



 



     “Borrowing Request” means a request by the Borrower for a Revolving
Borrowing in accordance with Section 2.03, and being in the form of attached
Exhibit B.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “CERCLA” means the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980, as amended.
     “Change in Control” means the occurrence of any of the following events:
     (i) Continuing Directors cease for any reason to constitute collectively a
majority of the members of the board of directors of Manager or GP LLC then in
office;
     (ii) any Person or related Persons constituting a group (as such term is
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended)
obtains direct or indirect beneficial ownership interest in the Manager or GP
LLC greater than the direct or indirect beneficial ownership interests of EPCO
and its Affiliates in the Manager or GP LLC; or
     (iii) Manager and EPD shall cease to own, directly or indirectly, all of
the Equity Interests (including all securities which are convertible into Equity
Interests) of Borrower.
As used herein, “Continuing Director” means any member of the board of directors
of Manager or GP LLC, respectively, who (x) is a member of such board of
directors as of the date hereof or is specified in EPD’s filings with the SEC
filings prior to the date hereof as a Person who is to become a member of such
board as of the Effective Date, or (y) was nominated for election or elected to
such board of directors with the approval of a majority of the Continuing
Directors who were members of such board at the time of such nomination or
election.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

4



--------------------------------------------------------------------------------



 



     “Class”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Competitive Loans or Swingline Loans.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commercial Operation Date” means the date on which a Material Project is
substantially complete and commercially operable.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.09
and (b) reduced or increased from time to time pursuant to Section 2.01 or
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Acceptance pursuant to which such Lender shall have assumed its Commitment, as
applicable. The initial aggregate amount of the Lenders’ Commitments is
$1,750,000,000.
     “Common Units” means the common units of limited partner interests in EPD.
     “Company Agreement” means the Company Agreement of the Borrower dated as of
June 30, 2007 between Manager and EPD, as members, substantially in the form
provided to the Lenders, as such Company Agreement may be amended, modified and
supplemented from time to time.
     “Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.04.
     “Competitive Bid Rate” means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
     “Competitive Bid Request” means a request by the Borrower for Competitive
Bids in accordance with Section 2.04, and being in the form of attached
Exhibit C.
     “Competitive Loan” means a Loan made pursuant to Section 2.04.
     “Consolidated EBITDA” means for any period, the sum of (a) the consolidated
net income of the Borrower and its consolidated Subsidiaries (excluding Project
Finance Subsidiaries) for such period plus, to the extent deducted in
determining consolidated net income for such period, the aggregate amount of
(i) Consolidated Interest Expense, (ii) income or gross receipts tax (or
franchise tax or margin tax in the nature of an income or gross receipts tax)
expense and (iii) depreciation and amortization expense, minus (b) equity in
earnings from unconsolidated subsidiaries of the Borrower to the extent included
therein, plus (c) the amount of cash dividends or distributions payable with
respect to such period by a Project Finance Subsidiary, DEP or an unconsolidated
subsidiary which are actually received by the Borrower or a Subsidiary (other
than a Project Finance Subsidiary) during such period or on or prior to the date
the financial statements with respect to such period referred to in Section 5.01
are required to be delivered by the Borrower, plus (d) the amount of all
payments during such period on leases of the type referred to in clause (d) of
the definition herein of Indebtedness and the amount

5



--------------------------------------------------------------------------------



 



of all payments during such period under other off-balance sheet loans and
financings of the type referred to in such clause (d), minus (e) the amount of
any cash dividends, repayments of loans or advances, releases or discharges of
guarantees or other obligations or other transfers of property or returns of
capital previously received by the Borrower or a Subsidiary (other than a
Project Finance Subsidiary) from a Project Finance Subsidiary that during such
period were either (x) recovered pursuant to recourse provisions with respect to
a Project Financing at such Project Finance Subsidiary or (y) reinvested by the
Borrower or a Subsidiary in such Project Finance Subsidiary.
     “Consolidated Indebtedness” means the Indebtedness of the Borrower and its
consolidated Subsidiaries (excluding Project Finance Subsidiaries) including,
without duplication, guaranties of funded debt, determined on a consolidated
basis as of such date.
     “Consolidated Interest Expense” means for any period, the interest expense
of the Borrower and its consolidated Subsidiaries (excluding Project Finance
Subsidiaries), determined on a consolidated basis for such period.
     “Consolidated Net Tangible Assets” means, at any date of determination, the
total amount of assets of EPD and its consolidated subsidiaries after deducting
therefrom:
     (a) all current liabilities (excluding (A) any current liabilities that by
their terms are extendable or renewable at the option of the obligor thereon to
a time more than 12 months after the time as of which the amount thereof is
being computed, and (B) current maturities of long-term debt); and
     (b) the value (net of any applicable reserves) of all goodwill, trade
names, trademarks, patents and other like intangible assets, all as set forth,
or on a pro forma basis would be set forth, on the consolidated balance sheet of
EPD and its consolidated subsidiaries for EPD’s most recently completed fiscal
quarter, prepared in accordance with GAAP.
     “Consolidated Net Worth” means as to any Person, at any date of
determination, the sum of (i) preferred stock (if any), (ii) an amount equal to
(a) the face amount of outstanding Hybrid Securities not in excess of 15% of
Consolidated Total Capitalization times (b) sixty-two and one-half percent
(62.5%), (iii) par value of common stock, (iv) capital in excess of par value of
common stock, (v) limited liability company capital or equity, and (vi) retained
earnings, less treasury stock (if any), of such Person, all as determined on a
consolidated basis.
     “Consolidated Total Capitalization” means the sum of (i) Consolidated
Indebtedness and (ii) Borrower’s Consolidated Net Worth.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt Coverage Ratio” means the ratio of Consolidated Indebtedness to
Consolidated EBITDA.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

6



--------------------------------------------------------------------------------



 



     “DEP” means Duncan Energy Partners L.P., a Delaware limited partnership.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on or prior to November 30, 2007 specified
in the notice referred to in the last sentence of Section 4.01.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “EPCO” means EPCO, Inc., a Texas corporation.
     “EPD” means Enterprise Products Partners L.P., a Delaware limited
partnership, or any other Person that is the “Guarantor” as defined in the
March 15, 2000 Indenture or any replacement indenture.
     “EPD Guaranty Agreement” means an agreement executed by EPD in form and
substance satisfactory to the Administrative Agent guaranteeing,
unconditionally, payment of any principal of or interest on the Loans, any
reimbursement obligations in respect of any LC Disbursement or any other amount
payable under this Agreement, when and as the same shall become due and payable.
     “Equity Interest” means shares of the capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any Person, or any warrants, options or other
rights to acquire such interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-

7



--------------------------------------------------------------------------------



 



day notice period is waived); (b) the failure by a Plan to satisfy the minimum
funding standard under Section 412 of the Code or Section 302 of ERISA, whether
or not waived; (c) the filing pursuant to Section 412(d) of the Code
(Section 412(c) of the Code for Plan years beginning after December 31, 2007) or
Section 303(d) of ERISA (Section 302(c) of ERISA for Plan years beginning after
December 31, 2007) of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board, as in effect from time to time.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to a
Loan, or Loans, in the case of a Borrowing, which bear interest at a rate
determined by reference to the LIBO Rate.
     “Eurodollar Rate Reserve Percentage” of any Lender for any Interest Period
for each Revolving Eurodollar Borrowing means the reserve percentage applicable
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities having
a term equal to such Interest Period.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, by any state thereof or the District of Columbia or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America, any state thereof or the District of Columbia or any similar tax
imposed by any other jurisdiction in which the Administrative Agent, such Lender
or such other recipient is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.17(e).

8



--------------------------------------------------------------------------------



 



     “Existing Letters of Credit” means the outstanding letters of credit issued
by Wachovia Bank, National Association, for the account of the Borrower under
the Existing Credit Facility prior to the Effective Date and listed on
Schedule 1.01.
     “Existing Credit Facility” means the revolving credit facility of the
Borrower under that certain Multi-Year Revolving Credit Agreement dated as of
August 25, 2004, among the Borrower (successor-in-interest to Enterprise
Products Operating L.P., a Delaware limited partnership), Wachovia Bank,
National Association, as Administrative Agent, and the lenders party thereto,
together with any and all amendments and supplements thereto.
     “Federal Funds Effective Rate” means, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
     “Fitch” means Fitch, Inc.
     “Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.
     “Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed
Rate.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any state thereof or the
District of Columbia.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “GP LLC” means Enterprise Products GP LLC, a Delaware limited liability
company, the general partner of EPD.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to

9



--------------------------------------------------------------------------------



 



maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature, in each case regulated
pursuant to any Environmental Law.
     “Hedging Agreement” means a financial instrument or security which is used
as a cash flow or fair value hedge to manage the risk associated with a change
in interest rates, foreign currency exchange rates or commodity prices.
     “Hybrid Securities” means any trust preferred securities, or deferrable
interest subordinated debt with a maturity of at least 20 years, which provides
for the optional or mandatory deferral of interest or distributions, issued by
the Borrower, or any business trusts, limited liability companies, limited
partnerships or similar entities (i) substantially all of the common equity,
general partner or similar interests of which are owned (either directly or
indirectly through one or more wholly owned Subsidiaries) at all times by the
Borrower or any of its Subsidiaries, (ii) that have been formed for the purpose
of issuing hybrid securities or deferrable interest subordinated debt, and
(iii) substantially all the assets of which consist of (A) subordinated debt of
the Borrower or a Subsidiary of the Borrower, and (B) payments made from time to
time on the subordinated debt.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for the repayment of money borrowed which are or
should be shown on a balance sheet as debt in accordance with GAAP,
(b) obligations of such Person as lessee under leases which, in accordance with
GAAP, are capital leases, (c) guaranties of such Person of payment or collection
of any obligations described in clauses (a) and (b) of other Persons; and
(d) all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
if the obligation under such synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing, as the case may
be, is considered indebtedness for borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP; provided, that
(i) clauses (a) and (b) include, in the case of obligations of the Borrower or
any Subsidiary, only such obligations as are or should be shown as debt or
capital lease liabilities on a consolidated balance sheet of the Borrower in
accordance with GAAP, (ii) clause (c) includes, in the case of guaranties
granted by the Borrower or any Subsidiary, only such guaranties of obligations
of another Person that are or should be shown as debt or capital lease
liabilities on a consolidated balance sheet of such Person in accordance with
GAAP, and (iii) the liability of any Person as a general partner of a
partnership for Indebtedness of such partnership, if such partnership is not a
Subsidiary of such Person, shall not constitute Indebtedness.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, non-credit enhanced (except for any
guaranty by EPD) Indebtedness of the Borrower.

10



--------------------------------------------------------------------------------



 



     “Information Memorandum” means the Confidential Information Memorandum
dated October 31, 2007 relating to the Borrower and the Transactions.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, and being in the
form of attached Exhibit D.
     “Interest Payment Date” means (a) with respect to any ABR Loan (other than
a Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three (3) months’
duration, each day that occurs an integral multiple of three (3) months after
the first day of such Interest Period, (c) with respect to any Fixed Rate Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Fixed Rate Borrowing with an Interest
Period of more than 90 days’ duration (unless otherwise specified in the
applicable Competitive Bid Request), each day that occurs an integral multiple
of 90 days after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing, and (d) with respect to any Swingline
Loan, the day that such Loan is required to be repaid.
     “Interest Period” means (a) with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(and, if available to all Lenders, 12 months) thereafter, as the Borrower may
elect, and (b) with respect to any Fixed Rate Borrowing, the period (which shall
not be less than seven (7) days or more than 180 days) commencing on the date of
such Borrowing and ending on the date specified in the applicable Competitive
Bid Request; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes of this definition, the date of a Borrowing
initially shall be the date on which such Borrowing is made and, in the case of
a Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
     “Issuing Bank” means Wachovia Bank, National Association, in its capacity
as the issuer of Letters of Credit hereunder, and its successors in such
capacity as provided in Section 2.06(i); provided, that, for purposes of the
Existing Letters of Credit, the term “Issuing Bank” shall mean Wachovia Bank,
National Association, in its capacity as issuer of the Existing Letters of
Credit under the Existing Credit Facility. The Issuing Bank may arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank if the
Borrower (in its sole discretion) approves such arrangement in writing, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate. Administrative Agent may, with the
consent of the Borrower and the Lender in question, appoint any Lender hereunder
as Issuing Bank in place of or in addition to Wachovia Bank, National
Association.

11



--------------------------------------------------------------------------------



 



     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance
or pursuant to Section 2.01(b), other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Acceptance or pursuant to
Section 2.01(c). Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.
     “Letter of Credit” means, collectively, the Existing Letters of Credit and
any letter of credit issued pursuant to this Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, (a) the rate per annum appearing on Page 3750 of the Bridge
Telerate Service (formerly Dow Jones Market Service) (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period; (b) if for any reason the rate specified in clause (a) of this
definition does not so appear on Page 3750 of the Bridge Telerate Service (or
any successor or substitute page or any such successor to or substitute for such
Service), the rate per annum appearing on Reuters Screen LIBO page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period for a maturity comparable to such
Interest Period; and (c) if the rate specified in clause (a) of this definition
does not so appear on Page 3750 of the Bridge Telerate Service (or any successor
or substitute page or any such successor to or substitute for such Service) and
if no rate specified in clause (b) of this definition so appears on Reuters
Screen LIBO page (or any successor or substitute page), the average of the
interest rates per annum at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the respective
principal London offices of the Reference Banks in immediately available funds
in the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “LIBOR Market Index Rate” means, for any day, with respect to any LMIR
Borrowing or LMIR Loan (a) the rate per annum appearing on Page 3750 of the
Bridge Telerate Service (formerly Dow Jones Market Service) (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Swingline Lender from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time for such day, provided, if such day is not a Business Day, the immediately
preceding Business Day, as the rate for dollar deposits with a one-month
maturity; (b) if for any reason the rate specified in clause (a) of this

12



--------------------------------------------------------------------------------



 



definition does not so appear on Page 3750 of the Bridge Telerate Service (or
any successor or substitute page or any such successor to or substitute for such
Service), the rate per annum appearing on Reuters Screen LIBO page (or any
successor or substitute page) as the London interbank offered rate for deposits
in dollars at approximately 11:00 a.m., London time, for such day, provided, if
such day is not a Business Day, the immediately preceding Business Day, for a
one-month maturity; and (c) if the rate specified in clause (a) of this
definition does not so appear on Page 3750 of the Bridge Telerate Service (or
any successor or substitute page or any such successor to or substitute for such
Service) and if no rate specified in clause (b) of this definition so appears on
Reuters Screen LIBO page (or any successor or substitute page), the average of
the interest rates per annum at which dollar deposits of $5,000,000 and for a
one-month maturity are offered by the respective principal London offices of the
Reference Banks in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, for such day.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities. For avoidance of doubt,
operating leases are not “Liens”.
     “LMIR”, when used in reference to any Loan or Borrowing, refers to a Loan,
or Loans, in the case of a Borrowing, which bear interest at a rate determined
by reference to the LIBOR Market Index Rate.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Manager” means Enterprise Products OLPGP, Inc., a Delaware corporation.
     “March 15, 2000 Indenture” means that certain Indenture dated as of
March 15, 2000, among the Borrower, EPD and Wachovia Bank, National Association,
f/k/a First Union National Bank, as Trustee.
     “Margin” means, with respect to any Competitive Loan bearing interest at a
rate based on the LIBO Rate, the marginal rate of interest, if any, to be added
to or subtracted from the LIBO Rate to determine the rate of interest applicable
to such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.
     “Material Adverse Change” means a material adverse change, from that in
effect on December 31, 2006, in the financial condition or results of operations
of the Borrower and its consolidated Subsidiaries taken as a whole, as indicated
in the most recent quarterly or annual financial statements, except as otherwise
disclosed in the Borrower’s and/or EPD’s filings with the SEC prior to the date
hereof.
     “Material Adverse Effect” means a material adverse effect on the financial
condition or results of operations of the Borrower and its consolidated
Subsidiaries taken as a whole, as indicated in the most recent quarterly or
annual financial statements.

13



--------------------------------------------------------------------------------



 



     “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), of any one or more of the Borrower and its Subsidiaries
(other than Project Finance Subsidiaries) in an aggregate principal amount
exceeding $25,000,000.
     “Material Project” means the construction or expansion of any capital
project of the Borrower or any of its Subsidiaries, the aggregate capital cost
of which exceeds $50,000,000.
     “Material Project EBITDA Adjustments” shall mean, with respect to each
Material Project:
     (A) prior to the Commercial Operation Date of a Material Project (but
including the fiscal quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project for the first 12-month period following the scheduled
Commercial Operation Date of such Material Project (such amount to be determined
based on customer contracts or tariff-based customers relating to such Material
Project, the creditworthiness of the other parties to such contracts or such
tariff-based customers, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, oil and gas
reserve and production estimates, commodity price assumptions and other factors
deemed appropriate by Administrative Agent), which may, at the Borrower’s
option, be added to actual Consolidated EBITDA for the Borrower and its
Subsidiaries for the fiscal quarter in which construction of such Material
Project commences and for each fiscal quarter thereafter until the Commercial
Operation Date of such Material Project (including the fiscal quarter in which
such Commercial Operation Date occurs, but net of any actual Consolidated EBITDA
of the Borrower and its Subsidiaries attributable to such Material Project
following such Commercial Operation Date); provided that if the actual
Commercial Operation Date does not occur by the scheduled Commercial Operation
Date, then the foregoing amount shall be reduced, for quarters ending after the
scheduled Commercial Operation Date to (but excluding) the first full quarter
after its Commercial Operation Date, by the following percentage amounts
depending on the period of delay (based on the period of actual delay or
then-estimated delay, whichever is longer): (i) 90 days or less, 0%, (ii) longer
than 90 days, but not more than 180 days, 25%, (iii) longer than 180 days but
not more than 270 days, 50%, and (iv) longer than 270 days, 100%; and
     (B) beginning with the first full fiscal quarter following the Commercial
Operation Date of a Material Project and for the two immediately succeeding
fiscal quarters, an amount to be approved by the Administrative Agent as the
projected Consolidated EBITDA of Borrower and its Subsidiaries attributable to
such Material Project (determined in the same manner as set forth in clause (A)
above) for the balance of the four full fiscal quarter period following such
Commercial Operation Date, which may, at the Borrower’s option, be added to
actual Consolidated EBITDA for the Borrower and its Subsidiaries for such fiscal
quarters.
     Notwithstanding the foregoing:
     (i) no such additions shall be allowed with respect to any Material Project
unless:
     (a) not later than 30 days prior to the delivery of any certificate
required by the terms and provisions of Section 5.01(e) to the extent Material
Project EBITDA Adjustments will be made to Consolidated EBITDA in determining
compliance with

14



--------------------------------------------------------------------------------



 



Section 6.07, the Borrower shall have delivered to the Administrative Agent
written pro forma projections of Consolidated EBITDA of the Borrower and its
Subsidiaries attributable to such Material Project and
     (b) prior to the date such certificate is required to be delivered, the
Administrative Agent shall have approved (such approval not to be unreasonably
withheld) such projections and shall have received such other information and
documentation as the Administrative Agent may reasonably request, all in form
and substance satisfactory to the Administrative Agent, and
     (ii) the aggregate amount of all Material Project EBITDA Adjustments during
any period shall be limited to 15% of the total actual Consolidated EBITDA of
the Borrower and its Subsidiaries for such period (which total actual
Consolidated EBITDA shall be determined without including any Material Project
EBITDA Adjustments).
     “Material Subsidiary” means each Subsidiary of the Borrower that, as of the
last day of the fiscal year of the Borrower most recently ended prior to the
relevant determination of Material Subsidiaries, has a net worth determined in
accordance with GAAP that is greater than 10% of the Consolidated Net Worth of
the Borrower as of such day.
     “Maturity Date” means the fifth anniversary of the Effective Date, as may
be extended pursuant to Section 2.01(c); provided, if the Borrower has elected
the Term-Out option in accordance with Section 2.01(d), “Maturity Date” shall
mean the date that is 364 days after the Maturity Date in effect immediately
prior to such election (such date, the “Term Loan Maturity Date”).
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Notes” means any promissory notes issued by the Borrower pursuant to
Section 2.10(e)
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Liens” means:
     (a) liens upon rights-of-way for pipeline purposes;
     (b) any statutory or governmental lien or lien arising by operation of law,
or any mechanics’, repairmen’s, materialmen’s, suppliers’, carriers’,
landlords’, warehousemen’s or similar lien incurred in the ordinary course of
business which is not yet due or which is being contested in good faith by
appropriate proceedings and any undetermined lien which is incidental to
construction, development, improvement or repair; or any right reserved to, or
vested in, any

15



--------------------------------------------------------------------------------



 



municipality or public authority by the terms of any right, power, franchise,
grant, license, permit or by any provision of law, to purchase or recapture or
to designate a purchaser of, any property;
     (c) liens for taxes and assessments which are (i) for the then current
year, (ii) not at the time delinquent, or (iii) delinquent but the validity or
amount of which is being contested at the time by the Borrower, any Subsidiary
or EPD in good faith by appropriate proceedings;
     (d) liens of, or to secure performance of, leases, other than capital
leases, or any lien securing industrial development, pollution control or
similar revenue bonds;
     (e) any lien upon property or assets acquired or sold by the Borrower, any
Subsidiary or EPD resulting from the exercise of any rights arising out of
defaults on receivables;
     (f) any lien in favor of the Borrower, any Subsidiary or EPD; or any lien
upon any property or assets of the Borrower, any Subsidiary or EPD permitted
under the March 15, 2000 Indenture, or any replacement indenture containing
similar terms and conditions with respect thereto;
     (g) any lien in favor of the United States of America or any state thereof,
or any department, agency or instrumentality or political subdivision of the
United States of America or any state thereof, to secure partial, progress,
advance, or other payments pursuant to any contract or statute, or any debt
incurred by the Borrower, any Subsidiary or EPD for the purpose of financing all
or any part of the purchase price of, or the cost of constructing, developing,
repairing or improving, the property or assets subject to such lien;
     (h) any lien incurred in the ordinary course of business in connection with
workmen’s compensation, unemployment insurance, temporary disability, social
security, retiree health or similar laws or regulations or to secure obligations
imposed by statute or governmental regulations;
     (i) liens in favor of any Person to secure obligations under provisions of
any letters of credit, bank guarantees, bonds or surety obligations required or
requested by any governmental authority in connection with any contract or
statute; or any lien upon or deposits of any assets to secure performance of
bids, trade contracts, leases or statutory obligations;
     (j) any lien upon any property or assets created at the time of acquisition
of such property or assets by the Borrower, any Subsidiary or EPD or within one
year after such time to secure all or a portion of the purchase price for such
property or assets or debt incurred to finance such purchase price, whether such
debt was incurred prior to, at the time of or within one year after the date of
such acquisition; or any lien upon any property or assets to secure all or part
of the cost of construction, development, repair or improvements thereon or to
secure debt incurred prior to, at the time of, or within one year after
completion of such construction, development, repair or improvements or the
commencement of full operations thereof (whichever is later), to provide funds
for any such purpose;
     (k) any lien upon any property or assets (i) existing thereon at the time
of the acquisition thereof by the Borrower, any Subsidiary or EPD, (ii) existing
thereon at the time such Person becomes a Subsidiary by acquisition, merger or
otherwise, or (iii) acquired by any Person after the time such Person becomes a
Subsidiary by acquisition, merger or otherwise, to the

16



--------------------------------------------------------------------------------



 



extent such lien is created by security documents existing at the time such
Person becomes a Subsidiary and not added to such security documents in
contemplation thereof;
     (l) liens imposed by law or order as a result of any proceeding before any
court or regulatory body that is being contested in good faith, and liens which
secure a judgment or other court-ordered award or settlement as to which the
Borrower, the applicable Subsidiary or EPD has not exhausted its appellate
rights;
     (m) any extension, renewal, refinancing, refunding or replacement (or
successive extensions, renewals, refinancing, refunding or replacements) of
liens, in whole or in part, referred to in clauses (a) through (l) above;
provided, however, that any such extension, renewal, refinancing, refunding or
replacement lien shall be limited to the property or assets covered by the lien
extended, renewed, refinanced, refunded or replaced and that the obligations
secured by any such extension, renewal, refinancing, refunding or replacement
lien shall be in an amount not greater than the amount of the obligations
secured by the lien extended, renewed, refinanced, refunded or replaced and any
expenses of the Borrower, its Subsidiaries and EPD (including any premium)
incurred in connection with such extension, renewal, refinancing, refunding or
replacement; or
     (n) any lien resulting from the deposit of moneys or evidence of
indebtedness in trust for the purpose of defeasing debt of the Borrower, any
Subsidiary or EPD;.
     “Permitted Sale/Leaseback Transactions” means any Sale/Leaseback
Transaction:
     (a) which occurs within one year from the date of completion of the
acquisition of the Principal Property subject thereto or the date of the
completion of construction, development or substantial repair or improvement, or
commencement of full operations on such Principal Property, whichever is later;
or
     (b) involves a lease for a period, including renewals, of not more than
three years; or
     (c) the Borrower, any Subsidiary or EPD would be entitled to incur
Indebtedness, in a principal amount equal to the Attributable Indebtedness with
respect to such Sale/Leaseback Transaction, secured by a Lien on the property
subject to such Sale/Leaseback Transaction pursuant to Section 6.02 without
equally and ratably securing the Indebtedness under this Agreement pursuant to
such Section; or
     (d) the Borrower, any Subsidiary or EPD, within a one-year period after
such Sale-Leaseback Transaction, applies or causes to be applied an amount not
less than the Attributable Indebtedness from such Sale-Leaseback Transaction to
(a) the prepayment, repayment, redemption, reduction or retirement of any
Indebtedness of the Borrower, any Subsidiary or EPD that is not subordinated to
the Indebtedness under this Agreement, or (b) the expenditure or expenditures
for Principal Property used or to be used in the ordinary course of business of
the Borrower, its Subsidiaries or EPD.
Notwithstanding the foregoing provisions of this definition, any Sale-Leaseback
Transaction not covered by clauses (a) through (d), inclusive, of this
definition, shall nonetheless be a Permitted Sale/Leaseback Transaction if the
Attributable Indebtedness from such Sale-Leaseback Transaction, together with
the aggregate principal amount of outstanding Indebtedness (other than
Indebtedness under this Agreement and Indebtedness under the March 15, 2000
Indenture)

17



--------------------------------------------------------------------------------



 



secured by Liens other than Permitted Liens upon Principal Properties, does not
exceed 10% of Consolidated Net Tangible Assets.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by Wachovia Bank, National Association as its prime rate in effect
at its principal office in Charlotte, North Carolina. Each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.
     “Principal Property” means whether owned or leased on the date hereof or
thereafter acquired:
     (a) any pipeline assets of the Borrower, any Subsidiary or EPD, including
any related facilities employed in the transportation, distribution, storage or
marketing of refined petroleum products, natural gas liquids, and
petrochemicals, that are located in the United States of America or any
territory or political subdivision thereof; and
     (b) any processing or manufacturing plant or terminal owned or leased by
the Borrower, any Subsidiary or EPD that is located in the United States or any
territory or political subdivision thereof;
     except, in the case of either of the foregoing clauses (a) or (b):
     (i) any such assets consisting of inventories, furniture, office fixtures
and equipment (including data processing equipment), vehicles and equipment used
on, or useful with, vehicles; and
     (ii) any such assets, plant or terminal which, in the opinion of the Board
of Directors (as defined in the March 15, 2000 Indenture), is not material in
relation to the activities of the Borrower or of EPD and its subsidiaries taken
as a whole.
     “Program” means the buy-back program initiated by EPD whereby EPD or the
Borrower may after September 30, 2007 buy back up to the greater of
(i) 2,000,000 publicly held Common Units or (ii) the number of publicly held
Common Units the aggregate purchase price of which is $80,000,000.
     “Project Financing” means Indebtedness incurred by a Project Finance
Subsidiary to finance the acquisition or construction of any asset or project
which Indebtedness does not permit or provide for recourse against the Borrower
or any of its Subsidiaries (other than any Project Finance Subsidiary) and other
than recourse that consists of rights to recover dividends paid by such Project
Finance Subsidiary.

18



--------------------------------------------------------------------------------



 



     “Project Finance Subsidiaries” means a Subsidiary that is (A) created
principally to (i) construct or acquire any asset or project that will be or is
financed solely with Project Financing for such asset or project, related equity
investments and any loans to, or capital contributions in, such Subsidiary that
are not prohibited hereby, (ii) own an Equity Interest in a Project Finance
Subsidiary, and/or (iii) own an interest in any such asset or project and (B)
designated as a Project Finance Subsidiary by the Borrower in writing to
Administrative Agent.
     “Reference Banks” means Wachovia Bank, National Association, JPMorgan Chase
Bank and Citibank, N.A.
     “Register” has the meaning set forth in Section 9.04(c).
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be added to their respective Revolving
Credit Exposures and to the total Revolving Credit Exposures in determining the
Required Lenders; provided, further, if the Revolving Loans have been converted
to Term Loans pursuant to Section 2.01(d), from and after the effective date of
such conversion, “Required Lenders” means Lenders having more than 50% of the
aggregate outstanding principal amount of the Term Loans.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any class of Equity
Interests of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests of EPD or the Borrower or any option, warrant or other
right to acquire any Equity Interests of EPD or the Borrower.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
     “Revolving Loan” means a Loan made pursuant to Section 2.03.
     “Sale/Leaseback Transaction” means any arrangement with any Person
providing for the leasing, under a lease that is not a capital lease under GAAP,
by the Borrower, or a Subsidiary (other than a Project Finance Subsidiary) or
EPD of any Principal Property, which property has been or is to be sold or
transferred by the Borrower, such Subsidiary or EPD to such Person in
contemplation of such leasing.
     “S&P” means Standard & Poor’s Ratings Services, a division of McGraw Hill
Companies, Inc.
     “SEC” has the meaning set forth in Section 5.01(a).

19



--------------------------------------------------------------------------------



 



     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests, are, as of
such date, owned, controlled or held by the parent and one or more subsidiaries
of the parent; provided, notwithstanding the foregoing, neither DEP nor any of
its Subsidiaries shall constitute or be deemed to be a Subsidiary of the
Borrower or any of its Subsidiaries.
     “Swingline Exposure” means, at any time, the aggregate principal amount of
all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
     “Swingline Lender” means Wachovia Bank, National Association, in its
capacity as lender of Swingline Loans hereunder.
     “Swingline Loan” means a Loan made pursuant to Section 2.05.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Loans” has the meaning set forth in Section 2.01(d).
     “Term-Out” means Borrower’s election, at its option, to have the entire
principal balance of the Revolving Loans then outstanding continued as
non-revolving Term Loans as provided in Section 2.01(d).
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the Alternate Base Rate or, in the
case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
     SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without

20



--------------------------------------------------------------------------------



 



limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with (i) except for purposes of Section 6.07, GAAP, as
in effect from time to time; provided that, if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith; and (ii) for purposes of Section 6.07, GAAP, as in effect
on September 30, 2007.
ARTICLE II
The Credits
     SECTION 2.01. Commitments. (a) Subject to the terms and conditions set
forth herein, each Lender agrees to make Revolving Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (i) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (ii) the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
     (b) The Borrower shall have the right, without the consent of the Lenders
but with the prior approval of the Administrative Agent, not to be unreasonably
withheld, to cause from time to time an increase in the total Commitments of the
Lenders by adding to this Agreement one or more additional Lenders or by
allowing one or more Lenders to increase their respective Commitments; provided
however (i) no Event of Default shall have occurred hereunder which is
continuing, (ii) no such increase shall cause the aggregate Commitments
hereunder to exceed $2,250,000,000, and (iii) no Lender’s Commitment shall be
increased without such Lender’s consent.

21



--------------------------------------------------------------------------------



 



     (c) Prior to the exercise by Borrower of the Term-Out option, the Borrower
may make requests for one-year extensions of the Maturity Date by delivering a
written request for same to the Administrative Agent no earlier than 30 days
prior to the first anniversary of the Effective Date and no later than 30 days
prior to the Maturity Date (or previously extended Maturity Date pursuant
hereto). Any such extension shall be effective if (i) consented to by Required
Lenders within thirty (30) days after such request, (ii) on the Maturity Date as
it existed immediately before such extension (A) the Commitments of the
dissenting Lenders are terminated (which termination shall be effective
automatically), (B) all amounts owing to such dissenting Lenders are paid in
full (which payments shall not be subject to Section 2.11), and (C) the total
Commitments are permanently reduced by an amount equal to such dissenting
Lenders’ Commitments so terminated, except to the extent that the Commitments of
the dissenting Lenders are replaced pursuant to Section 2.19(b) and/or one or
more Lenders agree(s) to increase their respective Commitment(s), (iii) all
conditions precedent for a Borrowing set forth in Section 4.02 have been
satisfied, and (iv) the Borrower does not withdraw its request for such
extension before the Maturity Date (or previously extended Maturity Date
pursuant hereto).
     (d) Provided no Default or Event of Default has occurred and is continuing,
the Borrower may, upon prior written notice to the Administrative Agent sent not
less than thirty (30) days and not more than sixty (60) days prior to the
Maturity Date in effect, elect to have the entire principal balance of the
Revolving Loans then outstanding continued as non-revolving term loans (the
“Term Loans”) due and payable on the Term Loan Maturity Date; provided, the
Borrower may exercise the Term-Out only once during the term of this Agreement,
such exercise shall result in the permanent termination of the Commitments, and
the Borrower may repay, but not reborrow, the Term Loans. As a condition
precedent to the Term-Out, the Borrower shall deliver to the Administrative
Agent a certificate of the Borrower dated the effective date of the Term-Out
signed by a Financial Officer of the Borrower, certifying that: (i) the
resolutions adopted by the Borrower approving or consenting to the Term-Out are
attached thereto and such resolutions are true and correct and have not been
altered, amended or repealed and are in full force and effect and (ii) before
and after giving effect to the Term-Out, (A) the representations and warranties
contained in Article III and the EPD Guaranty Agreement are true and correct in
all material respects on and as of the effective date of the Term-Out, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they were true and correct in all material respects
as of such earlier date and (B) that no Default or Event of Default exists, is
continuing, or would result from the Term-Out. The Borrower hereby agrees to pay
any and all costs (if any) required pursuant to Section 2.16 incurred by any
Lender in connection with the exercise of the Term-Out.
     SECTION 2.02. Loans and Borrowings. (a)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.04. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
     (b) Subject to Section 2.14, (i) each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith, and (ii) each Competitive Borrowing shall be comprised
entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall (i) prior

22



--------------------------------------------------------------------------------



 



to the acquisition by any Lender of a participation therein pursuant to
Section 2.05(c), be an LMIR Loan, and (ii) upon and following the acquisition by
any Lender of a participation therein, be an ABR Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000. At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the total Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Each Competitive Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000. Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $100,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of twelve Eurodollar Revolving Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
     SECTION 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower. Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

23



--------------------------------------------------------------------------------



 



If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     SECTION 2.04. Competitive Bid Procedure. (a) Subject to the terms and
conditions set forth herein, from time to time during the Availability Period
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the Borrower shall notify
the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
(5) Business Days after the date of any previous Competitive Bid Request, unless
any and all such previous Competitive Bid Requests shall have been withdrawn or
all Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request signed by the
Borrower. Each such telephonic and written Competitive Bid Request shall specify
the following information in compliance with Section 2.02:
     (i) the aggregate amount of the requested Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;
     (iv) the Interest Period to be applicable to such Borrowing, which shall be
a period contemplated by the definition of the term “Interest Period”;
     (v) the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07; and
     (vi) the maturity date or dates of the requested Borrowing.
Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.
     (b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to the Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be in a form approved by the Administrative
Agent and must be received by the Administrative Agent by telecopy, in the case
of a Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days before the proposed date of such

24



--------------------------------------------------------------------------------



 



Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not later than
9:30 a.m., New York City time, on the proposed date of such Competitive
Borrowing. Competitive Bids that do not conform substantially to the form
approved by the Administrative Agent may be rejected by the Administrative
Agent, and the Administrative Agent shall so notify the applicable Lender and
the Borrower as promptly as practicable. Each Competitive Bid shall specify
(i) the principal amount (which shall be a minimum of $5,000,000 and an integral
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the Borrower) of the Competitive Loan or
Competitive Loans, as the case may be, that the Lender is willing to make,
(ii) the Competitive Bid Rate or Competitive Bid Rates, as the case may be, at
which the Lender is prepared to make such Loan or Loans (expressed as a
percentage rate per annum in the form of a decimal to no more than four decimal
places) and (iii) the Interest Period applicable to each such Loan and the last
day thereof.
     (c) The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount specified in each
Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
     (d) Subject only to the provisions of this paragraph, the Borrower may
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in a form approved by
the Administrative Agent, whether and to what extent it has decided to accept or
reject each Competitive Bid, in the case of a Eurodollar Competitive Borrowing,
not later than 10:30 a.m., New York City time, three Business Days before the
date of the proposed Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 10:30 a.m., New York City time, on the proposed date
of the Competitive Borrowing; provided that (i) the failure of the Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) the Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if the Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by the Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, the Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is in a minimum principal
amount of $5,000,000 and an integral multiple of $1,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 because of
the provisions of clause (iv) above, such Competitive Loan may be for a minimum
of $1,000,000 or any integral multiple thereof, and in calculating the pro rata
allocation of acceptances of portions of multiple Competitive Bids at a
particular Competitive Bid Rate pursuant to clause (iv) the amounts shall be
rounded to integral multiples of $1,000,000 in a manner determined by the
Borrower. A notice given by the Borrower pursuant to this paragraph shall be
irrevocable.
     (e) The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, the
amount and Competitive Bid Rate so accepted), and each successful bidder will
thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

25



--------------------------------------------------------------------------------



 



     (f) If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) of this Section.
     SECTION 2.05. Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $100,000,000
or (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans exceeding the total
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
     (b) To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 12:00 noon, New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower with the Swingline Lender (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
     (c) The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which the Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Swingline Loans, as the case may be. Each Lender hereby
absolutely and unconditionally agrees, upon receipt of notice as provided above,
to pay to the Administrative Agent, for the account of the Swingline Lender,
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans,
as the case may be. Each Lender acknowledges and agrees that its obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of

26



--------------------------------------------------------------------------------



 



the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
     SECTION 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent three Business Days (or such shorter period as may be
acceptable to the Issuing Bank) in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended if and only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed the total Commitments,
and (ii) the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans shall not exceed the total
Commitments.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, if the Borrower so
requests, the Issuing Bank may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the Issuing Bank to prevent any such renewal at least once in
each twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than
(A) thirty (30) days before the end of such twelve-month period, or (B) such
later date to be agreed upon at the time such Letter of Credit is issued (the
“Nonrenewal Notice Date”). Once an

27



--------------------------------------------------------------------------------



 



Auto-Renewal Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Bank to permit the renewal of
such Letter of Credit at any time prior to the date set forth in clause (ii) of
this Section 2.06(c); provided that the expiry date of such Letter of Credit
complies with clause (ii) of this Section 2.06(c).
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby
grants to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.05 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Issuing Bank the amounts so received by it from
the Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrower pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that Lenders
have made payments pursuant to this paragraph to reimburse the Issuing Bank,
then to such Lenders and the Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the Issuing
Bank for any LC Disbursement (other than the funding of ABR Revolving Loans or a
Swingline Loan as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

28



--------------------------------------------------------------------------------



 



     (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due

29



--------------------------------------------------------------------------------



 



pursuant to paragraph (e) of this Section, then Section 2.13(d) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing and if the maturity of the Loans has been accelerated pursuant to
Article VII, on the Business Day that the Borrower receives notice from the
Administrative Agent upon written request of the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived.

30



--------------------------------------------------------------------------------



 



     SECTION 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account designated by the Borrower in the applicable Borrowing Request or
Competitive Bid Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to such Borrowing. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing.
     SECTION 2.08. Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Competitive Borrowings or Swingline Borrowings, which may not be converted or
continued.
     (b) To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request signed by the Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

31



--------------------------------------------------------------------------------



 



     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration, in the case of a Eurodollar
Borrowing.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Revolving Borrowing may
be converted to or continued as a Eurodollar Borrowing and (ii) unless repaid,
each Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at
the end of the Interest Period applicable thereto.
     SECTION 2.09. Termination and Reduction of Commitments. (a) Unless
previously terminated, the Commitments shall terminate on the earlier of (i) the
Maturity Date and (ii) the date the Revolving Loans are converted to Term Loans
pursuant to Section 2.01(d).
     (b) The Borrower may at any time terminate, or from time to time reduce,
the Commitments; provided that (i) each reduction of the Commitments shall be in
an amount that is an integral multiple of $1,000,000 and not less than
$5,000,000 and (ii) the Borrower shall not terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Commitments.
     (c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the

32



--------------------------------------------------------------------------------



 



Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
     SECTION 2.10. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date or, if the Revolving Loans have been converted to Term Loans
pursuant to Section 2.01(d), each Term Loan on the Term Loan Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Competitive Loan owed to such Lender on the last day of
the Interest Period applicable to such Loan and (iii) to the Swingline Lender
the then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and a date that is not more than seven Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing or
Competitive Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding.
     (b) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (d) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
     (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form of (i) with respect to Revolving Loans, in the form of
revolving loan note attached hereto as Exhibit G, (ii) with respect to
Competitive Loans, in the form of competitive loan note attached hereto as
Exhibit H, and (iii) with respect to Swingline Loans, in the form of swingline
loan note attached hereto as Exhibit I. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

33



--------------------------------------------------------------------------------



 



     SECTION 2.11. Prepayment of Loans. (a)  The Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section;
provided that the Borrower shall not have the right to prepay any Competitive
Loan without the prior consent of the Lender thereof.
     (b) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that is an integral multiple of
$1,000,000 and not less than $1,000,000 in the case of an ABR Revolving
Borrowing, or $3,000,000 in the case of a Eurodollar Revolving Borrowing. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
     SECTION 2.12. Fees. (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee, which shall accrue at the
Applicable Rate on the daily amount of the Commitment of such Lender (whether
used or unused) during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, (i) if
such Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such facility fee shall continue to accrue on the daily amount
of such Lender’s Revolving Credit Exposure from and including the date on which
its Commitment terminates to but excluding the date on which such Lender ceases
to have any Revolving Credit Exposure, and (ii) if such Commitment termination
is pursuant to the conversion of such Lender’s Revolving Loans to Term Loans
pursuant to Section 2.01(d), such facility fee shall thereafter accrue on the
daily outstanding principal amount of such Lender’s Term Loan from and including
the date on which such conversion occurs to but excluding the date on which such
Term Loan is paid in full. Accrued facility fees shall be payable in arrears on
the last day of March, June, September and December of each year, on the date on
which the Commitments terminate and, if applicable, on the Term Loan Maturity
Date, commencing on the first such date to occur after the date hereof; provided
that any facility fees accruing after the date on which the Commitments
terminate (other than pursuant to the conversion of the Revolving Loans to Term
Loans pursuant to Section 2.01(d)) shall be payable on demand. All facility fees
shall be computed on the basis of a year of 365 days (or 366 days in leap year)
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
     (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate as interest on
Eurodollar Revolving Loans on the average

34



--------------------------------------------------------------------------------



 



daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 1/8% per annum on the average daily amount of
the LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the date on which there ceases to be any LC Exposure, as well as the
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable quarterly
on the third Business Day following the last day of March, June, September and
December of each year, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 365 days (or 366 days in leap year) and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
     (c) The Borrower agrees to pay to the Administrative Agent, for its own
account, a fee of $1,500 for each Competitive Bid Request if the Borrower
accepts any Competitive Bid received pursuant to such Competitive Bid Request,
payable on the date of such acceptance.
     (d) The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
     (e) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
facility fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     SECTION 2.13. Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest on each day at the Alternate Base Rate for such day. The Loans
comprising each Swingline Loan shall (i) prior the acquisition by any Lender of
a participation therein pursuant to Section 2.05(c), bear interest on each day
at the LIBOR Market Index Rate for such day plus an amount equal to the
“Eurodollar Spread” set forth in the pricing grid set forth in the defined term
“Applicable Rate” that would be applicable to Eurodollar Revolving Loans on such
day, and (ii) upon and following the acquisition by any Lender of a
participation therein, bear interest on each day at the Alternate Base Rate for
such day.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest
(i) in the case of a Eurodollar Revolving Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate, or
(ii) in the case of a Eurodollar Competitive Loan, at the LIBO Rate for the
Interest Period in effect for such Borrowing plus (or minus, as applicable) the
Margin applicable to such Loan.
     (c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable
to such Loan.

35



--------------------------------------------------------------------------------



 



     (d) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
     (e) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments, and, in the case of Term Loans, on the Term Loan
Maturity Date; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
     (f) All interest determined by reference to the LIBO Rate or clause (b) of
the definition of Alternate Base Rate shall be computed on the basis of a year
of 360 days, and all other interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
     (g) The Borrower shall pay to each Lender, so long as such Lender shall be
required under regulations of the Board to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities,
additional interest on the unpaid principal amount of each Borrowing of such
Lender during such periods as such Borrowing is a Revolving Eurodollar
Borrowing, from the date of such Borrowing until such principal amount is paid
in full, at an interest rate per annum equal at all times to the remainder
obtained by subtracting (i) the LIBO Rate for the Interest Period in effect for
such Revolving Eurodollar Borrowing from (ii) the rate obtained by dividing such
LIBO Rate by a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage of such Lender for such Interest Period. Such additional interest
shall be determined by such Lender. The Borrower shall from time to time, within
15 days after demand (which demand shall be accompanied by a certificate
comporting with the requirements set forth in Section 2.15(d)) by such Lender
(with a copy of such demand and certificate to the Administrative Agent) pay to
the Lender giving such notice such additional interest; provided, however, that
the Borrower shall not be required to pay to such Lender any portion of such
additional interest that accrued more than 90 days prior to any such demand,
unless such additional interest was not determinable on the date that is 90 days
prior to such demand.
     SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:

36



--------------------------------------------------------------------------------



 



     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate, as applicable, for such Interest Period;
or
     (b) the Administrative Agent is advised by the Required Lenders (or, in the
case of a Eurodollar Competitive Loan, the Lender that is required to make such
Loan) that the LIBO Rate, as applicable, for such Interest Period will not
adequately and fairly reflect the cost to such Lenders (or Lender) of making or
maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing, and (iii) any
request by the Borrower for a Eurodollar Competitive Borrowing shall be
ineffective; provided that (A) if the circumstances giving rise to such notice
do not affect all the Lenders, then requests by the Borrower for Eurodollar
Competitive Borrowings may be made to Lenders that are not affected thereby and
(B) if the circumstances giving rise to such notice affect only one Type of
Borrowings, then the other Type of Borrowings shall be permitted.
     SECTION 2.15. Illegality; Increased Costs. (a) If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund its
Eurodollar Loans, such Lender shall so notify the Administrative Agent. Upon
receipt of such notice, the Administrative Agent shall immediately give notice
thereof to the other Lenders and to the Borrower, whereupon until such Lender
notifies the Borrower and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Eurodollar Loans shall be suspended. If such Lender shall determine that it may
not lawfully continue to maintain and fund any of its outstanding Eurodollar
Loans to maturity and shall so specify in such notice, the Borrower shall
immediately prepay (which prepayment shall not be subject to Section 2.11) in
full the then outstanding principal amount of such Eurodollar Loans, together
with the accrued interest thereon.
     (b) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
Section 2.13(g)) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans or Fixed
Rate Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or

37



--------------------------------------------------------------------------------



 



receivable by such Lender or the Issuing Bank hereunder (whether of principal,
interest or otherwise), then the Borrower will pay to such Lender or the Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.
     (c) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (d) A certificate of a Lender or the Issuing Bank setting forth, in
reasonable detail showing the computation thereof, the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. Such
certificate shall further certify that such Lender or the Issuing Bank is making
similar demands of its other similarly situated borrowers. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within 10 days after receipt thereof, if such
certificate complies herewith.
     (e) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period).
     (f) Notwithstanding the foregoing provisions of this Section, a Lender
shall not be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
     SECTION 2.16. Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan or Fixed Rate Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Revolving Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section

38



--------------------------------------------------------------------------------



 



2.11(b) and is revoked in accordance therewith), (d) the failure to borrow any
Competitive Loan after accepting the Competitive Bid to make such Loan, or
(e) the assignment of any Eurodollar Loan or Fixed Rate Loan other than on the
last day of the Interest Period applicable thereto as a result of a request by
the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense (excluding loss of
anticipated profits) attributable to such event. A certificate of any Lender
setting forth, in reasonable detail showing the computation thereof, any amount
or amounts that such Lender is entitled to receive pursuant to this Section
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof, if such certificate complies
herewith.
     SECTION 2.17. Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, any Lender
or Issuing Bank (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be
required to indemnify or reimburse a Lender pursuant to this Section for any
Indemnified Taxes or Other Taxes imposed or asserted more than 90 days prior to
the date that such Lender notifies the Borrower of the Indemnified Taxes or
Other Taxes imposed or asserted and of such Lender’s intention to claim
compensation therefor; provided further that, if the Indemnified Taxes or Other
Taxes imposed or asserted giving rise to such claims are retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period). A certificate setting forth, in
reasonable detail showing the computation thereof, the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

39



--------------------------------------------------------------------------------



 



     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at such reduced rate.
     (f) Should any Lender, the Administrative Agent or the Issuing Bank during
the term of this Agreement ever receive any refund, credit or deduction from any
taxing authority to which such Lender, the Administrative Agent or the Issuing
Bank would not be entitled but for the payment by the Borrower of Taxes (it
being understood that the decision as to whether or not to claim, and if
claimed, as to the amount of any such refund, credit or deduction shall be made
by such Lender, the Administrative Agent or the Issuing Bank in its sole
discretion), such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, thereupon shall repay to the Borrower an amount with respect to
such refund, credit or deduction equal to any net reduction in taxes actually
obtained by such Lender, the Administrative Agent or the Issuing Bank, as the
case may be, and determined by such Lender, the Administrative Agent or the
Issuing Bank, as the case may be, to be attributable to such refund, credit or
deduction.
     (g) Except for a request by the Borrower under Section 2.19(b), no Foreign
Lender shall be entitled to the benefits of Sections 2.17(a) or 2.17(c) if
withholding tax is imposed on amounts payable to such Foreign Lender at the time
such Foreign Lender becomes a party to this Agreement or designates a new
lending office.
     SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 301 South College Street, Charlotte, North Carolina 28288-0608,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties

40



--------------------------------------------------------------------------------



 



entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment (other than any payment to a dissenting Lender
pursuant to Section 2.01(c)) in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b) or 2.18(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     SECTION 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15 or Section 2.13(g), or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any

41



--------------------------------------------------------------------------------



 



Lender pursuant to Section 2.17, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13(g), 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment. Subject to the foregoing, Lenders agree to
use reasonable efforts to select lending offices which will minimize taxes and
other costs and expenses for the Borrower.
     (b) If any Lender requests compensation under Section 2.13(g) or
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender defaults in its obligation to fund Loans
hereunder, or if any Lender refuses to consent to an extension pursuant to
Section 2.01(c), then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, the Issuing Bank
and Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans) and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. If any Lender refuses to assign and delegate all
its interests, rights and obligations under this Agreement after the Borrower
has required such Lender to do so as a result of a claim for compensation under
Section 2.13(g) or Section 2.15 or payments required to be made pursuant to
Section 2.17, such Lender shall not be entitled to receive such compensation or
required payments.
     SECTION 2.20. Separateness. The Lenders acknowledge and affirm (i) their
reliance on the separateness of EPD, GP LLC, Borrower and Manager from each
other and from other Persons, including EPCO and Enterprise GP Holdings L.P.
(“EPE”), (ii) that other creditors of the Borrower, Manager, EPD or GP LLC have
likely advanced funds to such Persons in reliance upon the separateness of the
Borrower, Manager, EPD and GP LLC from each other and from other Persons,
including EPCO and EPE, (iii) that each of the Borrower, Manager, EPD and GP LLC
have assets and liabilities that are separate from those of each other and from
other Persons, including EPCO and EPE, (iv) that the Loans and other obligations
owing under this Agreement, the Notes and documents related hereto or thereto
have not been guaranteed by Manager, GP LLC, EPCO or EPE, and (v) that, except
as other Persons may expressly assume or guarantee

42



--------------------------------------------------------------------------------



 



this Agreement, the Notes or any documents related hereto or thereto or any of
the Loans or other obligations thereunder, the Lenders shall look solely to the
Borrower, and, pursuant to the EPD Guaranty Agreement, EPD, and their respective
property and assets, and any property pledged as collateral with respect hereto
or thereto, for the repayment of any amounts payable pursuant hereto or thereto
and for satisfaction of any obligations owing to the Lenders hereunder or
thereunder and that neither GP LLC nor Manager is personally liable to the
Lenders for any amounts payable or any liability hereunder or thereunder.
ARTICLE III
Representations and Warranties
     The Borrower represents and warrants to the Lenders that:
     SECTION 3.01. Organization; Powers. Each of the Borrower and its
Subsidiaries is duly formed, validly existing and (if applicable) in good
standing (except, with respect to Subsidiaries other than Material Subsidiaries,
where the failure to be in good standing, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect) under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business in all material respects as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business in, and (if applicable) is in good standing in, every
jurisdiction where such qualification is required.
     SECTION 3.02. Authorization; Enforceability. The Transactions are within
the Borrower’s limited liability company powers and have been duly authorized by
all necessary limited liability company and, if required, member action. This
Agreement has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
     SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect as of the Effective Date, other than
filings after the Effective Date in the ordinary course of business, (b) will
not violate any law or regulation applicable to the Borrower or the limited
partnership agreement, charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority
to which the Borrower or any of its Subsidiaries is subject, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon the Borrower or any of its Subsidiaries or its assets,
or (except for the Existing Credit Facility) give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries that is prohibited hereby.
     SECTION 3.04. Financial Condition. The Borrower has heretofore furnished to
the Lenders the consolidated and consolidating balance sheets of the Borrower
and its consolidated Subsidiaries and the related consolidated (and, as to
statements of income, unaudited

43



--------------------------------------------------------------------------------



 



consolidating) statements of income, equity and cash flow of the Borrower and
its consolidated Subsidiaries (i) as of and for the fiscal year ended
December 31, 2006, such consolidated financial statements audited by an
independent accounting firm of national standing, and (ii) as of and for the
fiscal quarter and the portion of the fiscal year ended September 30, 2007,
unaudited and certified by a Financial Officer. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
     SECTION 3.05. Litigation and Environmental Matters. (a) There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve this Agreement or the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in a Material Adverse Effect.
     SECTION 3.06. Compliance with Laws. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.
     SECTION 3.07. Investment Company Status. Neither the Borrower nor any of
its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.08. Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.
     SECTION 3.09. ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is

44



--------------------------------------------------------------------------------



 



reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.
     SECTION 3.10. Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     SECTION 3.11. Subsidiaries. As of the Effective Date, the Borrower has no
Subsidiaries other than those listed on Schedule 3.11. As of the Effective Date,
Schedule 3.11 sets forth the jurisdiction of incorporation or organization of
each such Subsidiary, the percentage of the Borrower’s ownership of the
outstanding Equity Interests of each Subsidiary directly owned by the Borrower,
and the percentage of each Subsidiary’s ownership of the outstanding Equity
Interests of each other Subsidiary.
     SECTION 3.12. Margin Securities. Neither the Borrower nor any Subsidiary is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations U or X of the Board of Governors of the Federal
Reserve System), and no part of the proceeds of any Loan will be used to
purchase or carry any margin stock in violation of said Regulations U or X or to
extend credit to others for the purpose of purchasing or carrying margin stock
in violation of said Regulations U or X.
ARTICLE IV
Conditions
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the Effective Date which is scheduled to occur when each of the
following conditions is satisfied:
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
     (b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Richard Bachmann, in-house counsel for Borrower and EPD, and Bracewell
& Giuliani LLP, counsel for Borrower and EPD, substantially in the forms of
Exhibits E-1 and E-2.
     (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to (1) the organization and existence of the Borrower and EPD, (2) the
authorization of the Transactions and any other

45



--------------------------------------------------------------------------------



 



legal matters relating to the Borrower, this Agreement or the Transactions, all
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel, and (3) with respect to EPD, the authorization of the EPD Guaranty
Agreement and any other legal matters relating to EPD.
     (d) The Administrative Agent shall have received the EPD Guaranty Agreement
dated as of the date hereof, duly and validly executed by EPD.
     (e) The Administrative Agent shall have received each promissory note
requested by a Lender pursuant to Section 2.09(e), each duly completed and
executed by the Borrower.
     (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, an Executive Vice President or a
Financial Officer of the Borrower, confirming compliance with the conditions set
forth in paragraphs (a) and (b) of Section 4.02.
     (g) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced five (5) Business Days prior to closing, reimbursement or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
     (h) As of the Effective Date, no Material Adverse Change exists.
     (i) There shall not have been any material disruption or material adverse
change in the financial, banking or capital markets generally or in the market
for loan syndications in particular, which the Administrative Agent, in its
reasonable judgment, determines could materially impair the syndication hereof.
     (j) The Lenders shall have received (i) the audited financial statements
for the Borrower and its Subsidiaries for the period ended December 31, 2006
(ii) the unaudited financial statements for the Borrower and its Subsidiaries
and EPD’s Form 10-Q for the fiscal quarter ending September 30, 2007, and
(iii) a certificate from a Financial Officer of the Borrower reflecting pro
forma compliance with Section 6.07 as of September 30, 2007, taking into pro
forma account the Transactions, as if consummated on such date.
     (k) All necessary governmental and third-party approvals, if any, required
to be obtained by the Borrower in connection with the Transactions and otherwise
referred to herein shall have been obtained and remain in effect (except where
failure to obtain such approvals will not have a Material Adverse Effect), and
all applicable waiting periods shall have expired without any action being taken
by any applicable authority.
     (l) The Existing Credit Facility shall be contemporaneously amended and
restated hereby, and all obligations and indebtedness under the Existing Credit
Facility shall have been contemporaneously renewed and extended pursuant hereto.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
     SECTION 4.02. Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (exclusive of continuations and
conversions of a Borrowing), and

46



--------------------------------------------------------------------------------



 



of the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:
     (a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they were true and correct in all material respects as of such earlier
date.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish, or cause to be furnished, to the Administrative Agent and each Lender:
     (a) within 15 days after filing same with the Securities and Exchange
Commission (“SEC”), copies of each annual report on Form 10-K, quarterly report
on Form 10-Q and report on Form 8-K (or any successor or substitute forms) that
EPD is required to file with the SEC pursuant to Section 13 or 15(d) of the
Securities Exchange Act of 1934, as amended, and any successor statute (the
“Exchange Act”);
     (b) within 15 days after filing same with the SEC, copies of each annual
report on Form 10-K, quarterly report on Form 10-Q and report on Form 8-K (or
any successor or substitute forms) that the Borrower is required to file with
the SEC pursuant to Section 13 or 15(d) of the Exchange Act;
     (c) if the Borrower is not subject to the requirements of Section 13 or
15(d) of the Exchange Act and EPD owns direct subsidiaries (other than the
Borrower and its Subsidiaries), promptly after becoming available and in any
event within 105 days after the close of each fiscal year of the Borrower
(i) the audited consolidated balance sheets of the Borrower and its consolidated
Subsidiaries as at the end of such year and (ii) the audited consolidated
statements of income, equity and cash flow of the Borrower and its consolidated
Subsidiaries for such year setting forth in each case in comparative form the
corresponding figures for the preceding fiscal year, which report shall be to
the effect that such statements have been prepared in accordance with GAAP;

47



--------------------------------------------------------------------------------



 



     (d) if the Borrower is not subject to Section 13 or 15(d) of the Exchange
Act and EPD owns direct subsidiaries (other than the Borrower and its
Subsidiaries), promptly after their becoming available and in any event within
60 days after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, (i) the unaudited consolidated balance sheets of
the Borrower and its consolidated Subsidiaries as at the end of such quarter and
(ii) the unaudited consolidated statements of income, equity and cash flow of
the Borrower for such quarter, setting forth in each case in comparative form
the corresponding figures for the preceding fiscal year, all of the foregoing
certified by a Financial Officer of the Borrower to have been prepared in
accordance with GAAP subject to normal changes resulting from year-end
adjustment and accompanied by a written discussion of the financial performance
and operating results, including the major assets, of the Borrower for such
quarter; and
     (e) within 60 days after the end of each fiscal quarter of each fiscal year
of the Borrower, a certificate of a Financial Officer of the Borrower
substantially in the form of Exhibit F (i) certifying as to whether a Default
has occurred that is then continuing and, if a Default has occurred that is then
continuing, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth in reasonable detail
calculations demonstrating compliance with Section 6.07.
     SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
     (a) the occurrence of any Event of Default; and
     (b) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
     SECTION 5.03. Existence; Conduct of Business. The Borrower will do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.03.
     SECTION 5.04. Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.
     SECTION 5.05. Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep in accordance with GAAP proper
books of record and account in which full, true and correct entries are made in
all material respects of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each of its
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any

48



--------------------------------------------------------------------------------



 



Lender, upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested.
     SECTION 5.06. Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.07. Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (a) for the renewal and extension of the Indebtedness
under the Existing Credit Facility and refinancing of letters of credit
thereunder, (b) as a backstop for commercial paper, and (c) for working capital,
acquisitions and other company purposes. No part of the proceeds of any Loan
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations U and X.
     SECTION 5.08. Environmental Matters. The Borrower has established and
implemented, or will establish and implement, and will cause each of its
Subsidiaries to establish and implement, such procedures as may be necessary to
assure that (except for any failure of the following that, individually or in
the aggregate, does not have a Material Adverse Effect): (i) all property of the
Borrower and its Subsidiaries and the operations conducted thereon are in
compliance with and do not violate the requirements of any Environmental Laws,
(ii) no oil or solid wastes are disposed of or otherwise released on or to any
property owned by the Borrower or its Subsidiaries except in compliance with
Environmental Laws, (iii) no Hazardous Materials will be released on or to any
such property in a quantity equal to or exceeding that quantity which requires
reporting pursuant to Section 103 of CERCLA, and (iv) no oil or Hazardous
Materials is released on or to any such property so as to pose an imminent and
substantial endangerment to public health or welfare or the environment.
     SECTION 5.09 ERISA Information. The Borrower will furnish to the
Administrative Agent:
     (a) within 15 Business Days after the institution of or the withdrawal or
partial withdrawal by the Borrower, any Subsidiary or any ERISA Affiliate from
any Multiemployer Plan which would cause the Borrower, any Subsidiary or any
ERISA Affiliate to incur withdrawal liability in excess of $25,000,000 (in the
aggregate for all such withdrawals), a written notice thereof signed by an
executive officer of the Borrower stating the applicable details; and
     (b) within 15 Business Days after an officer of the Borrower becomes aware
of any material action at law or at equity brought against the Borrower, any of
its Subsidiaries, any ERISA Affiliate, or any fiduciary of a Plan in connection
with the administration of any Plan or the investment of assets thereunder, a
written notice signed by an executive officer of the Borrower specifying the
nature thereof and what action the Borrower is taking or proposes to take with
respect thereto.
     SECTION 5.10 Taxes. Pay and discharge, or cause to be paid and discharged,
promptly or make, or cause to be made, timely deposit of all taxes (including
Federal Insurance Contribution Act payments and withholding taxes), assessments
and governmental charges or

49



--------------------------------------------------------------------------------



 



levies imposed upon the Borrower or any Subsidiary or upon the income or any
property of the Borrower or any Subsidiary; provided, however, that neither the
Borrower nor any Subsidiary shall be required to pay any such tax, assessment,
charge, levy or claim if the amount, applicability or validity thereof shall
currently be contested in good faith by appropriate proceedings diligently
conducted by or on behalf of the Borrower or its Subsidiary, and if the Borrower
or its Subsidiary shall have set up reserves therefor adequate under GAAP or if
no Material Adverse Effect shall be occasioned by all such failures in the
aggregate.
ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     SECTION 6.01. Indebtedness. The Borrower will not permit any Subsidiary to
create, incur or assume any Indebtedness, except:
     (a) Indebtedness of any Person that becomes a Subsidiary of the Borrower,
to the extent such Indebtedness is outstanding at the time such Person becomes a
Subsidiary of the Borrower and was not incurred in contemplation thereof and
Indebtedness refinancing (but not increasing) such Indebtedness, and
Indebtedness assumed by any Subsidiary in connection with its acquisition
(whether by merger, consolidation, acquisition of all or substantially all of
the assets or acquisition that results in the ownership of greater than fifty
percent (50%) of the Equity Interests of a Person) of another Person and
Indebtedness refinancing (but not increasing) such Indebtedness, provided that
at the time of and after giving effect to the incurrence or assumption of such
Indebtedness or refinancing Indebtedness and the application of the proceeds
thereof, as the case may be, the aggregate principal amount of all such
Indebtedness, and of all Indebtedness previously incurred or assumed pursuant to
this Section 6.01(a), and then outstanding, shall not exceed 75% of Consolidated
EBITDA for the period of four full fiscal quarters of the Borrower and its
Subsidiaries (and such Person on a pro forma basis) then most recently ended;
     (b) Indebtedness of the Subsidiaries not otherwise permitted by this
Section 6.01, provided that at the time of and after giving effect to the
incurrence of such Indebtedness and the application of the proceeds thereof the
aggregate principal amount of all such Indebtedness, and of all Indebtedness
previously incurred pursuant to this Section 6.01(b), and then outstanding,
shall not exceed 25% of Consolidated EBITDA for the period of four fiscal
quarters of the Borrower and the Subsidiaries then most recently ended;
     (c) Indebtedness of Project Finance Subsidiaries;
     (d) intercompany Indebtedness;
     (e) Indebtedness existing on the date hereof and set forth on
Schedule 6.01;
     (f) guarantees of the obligations and Indebtedness hereunder; and

50



--------------------------------------------------------------------------------



 



     (g) other unsecured Indebtedness in an aggregate principal amount not
exceeding $25,000,000 at any time outstanding;
provided, however, that no Subsidiary (other than a Project Finance Subsidiary)
shall create, incur or assume any Indebtedness pursuant to any provision of this
Section 6.01 if an Event of Default shall have occurred and be continuing or
would result from such creation, incurrence or assumption.
     SECTION 6.02. Liens. The Borrower shall not, and shall not permit any
Subsidiary (other than Project Finance Subsidiaries) or EPD to, create, assume,
incur or suffer to exist any Lien, other than a Permitted Lien, on any Principal
Property or upon any Equity Interests of the Borrower or any Subsidiary (other
than Project Finance Subsidiaries) owning or leasing any Principal Property, now
owned or hereafter acquired by the Borrower or such Subsidiary to secure any
Indebtedness of the Borrower, EPD or any other Person (other than the
Indebtedness under this Agreement), without in any such case making effective
provision whereby any and all Indebtedness under this Agreement then outstanding
will be secured by a Lien equally and ratably with, or prior to, such
Indebtedness for so long as such Indebtedness shall be so secured.
Notwithstanding the foregoing, the Borrower may, and may permit any Subsidiary
(other than a Project Finance Subsidiary) and EPD to, create, assume, incur or
suffer to exist any Lien upon any Principal Property to secure Indebtedness of
the Borrower, EPD or any other Person (other than the Indebtedness under this
Agreement), other than a Permitted Lien without securing the Indebtedness under
this Agreement, provided that the aggregate principal amount of all Indebtedness
then outstanding secured by such Lien and all similar Liens together with the
aggregate amount of Attributable Indebtedness deemed to be outstanding in
respect of all Sale/Leaseback Transactions (exclusive of any Permitted
Sale/Leaseback Transactions), does not exceed 10% of Consolidated Net Tangible
Assets.
     SECTION 6.03. Fundamental Changes. The Borrower will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the Equity Interests of any of its
Subsidiaries (other than Project Finance Subsidiaries) (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
have occurred and be continuing (i) any Person may merge into or consolidate
with the Borrower in a transaction in which the Borrower is the surviving entity
and (ii) Borrower may sell or otherwise dispose of all or any portion of the
Equity Interests of any of its Subsidiaries.
     SECTION 6.04. Investment Restriction. Neither the Borrower nor any
Subsidiary (other than a Project Finance Subsidiary) will make or suffer to
exist investments in Project Finance Subsidiaries, in the aggregate at any one
time outstanding, in excess of the sum of (i) the amount of investments existing
as of the Effective Date in Project Finance Subsidiaries, (ii) $150,000,000, and
(iii) the amount of any portion of the investments permitted by this
Section 6.04 repaid to the Borrower or any Subsidiary as a dividend, repayment
of a loan or advance, release or discharge of a guarantee or other obligation or
other transfer of property or return of capital, as the case may be, occurring
after the Effective Date. Computation of the amount of any investment shall be
made without any adjustment for increases or decreases in value, or write-ups,
write-downs or write-offs with respect to such investment or interest or other
earnings on such investment.

51



--------------------------------------------------------------------------------



 



     SECTION 6.05. Restricted Payments. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
declare or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, except as long as no Event of Default has occurred and is continuing or
would result therefrom, (i) the Borrower and the Subsidiaries may make
Restricted Payments necessary to fund the Program, (ii) the Borrower may make
Restricted Payments from Available Cash (as defined in the Company Agreement)
from Operating Surplus (as defined in the Company Agreement) cumulative from
January 1, 1999 through the date of such Restricted Payment, (iii) any
Subsidiary may buy back any of its own Equity Interests, and (iv) the Borrower
and its Subsidiaries may make payments or other distributions to officers,
directors or employees with respect to the exercise by any such Persons of
options, warrants or other rights to acquire Equity Interests in EPD, the
Borrower or such Subsidiary issued pursuant to an employment, equity award,
equity option or equity appreciation agreement or plans entered into by EPD, the
Borrower or such Subsidiary in the ordinary course of business; provided, that
even if an Event of Default shall have occurred and is continuing, no Subsidiary
shall be prohibited from upstreaming dividends or other payments to the Borrower
or any Subsidiary (which is not a Project Finance Subsidiary) or making, in the
case of any Subsidiary that is not wholly-owned (directly or indirectly) by the
Borrower, ratable dividends or payments, as the case may be, to the other owners
of Equity Interests in such Subsidiary.
     SECTION 6.06. Restrictive Agreements. The Borrower will not, and will not
permit any of its Subsidiaries (other than Project Finance Subsidiaries) to,
directly or indirectly, enter into, incur or permit to exist any agreement or
other arrangement with any Person, other than the Lenders pursuant hereto, which
prohibits, restricts or imposes any conditions upon the ability of any
Subsidiary (other than Project Finance Subsidiaries) to (a) pay dividends or
make other distributions or pay any Indebtedness owed to the Borrower or any
Subsidiary, or (b) make subordinate loans or advances to or make other
investments in the Borrower or any Subsidiary in each case, other than
restrictions or conditions contained in, or existing by reasons of, any
agreement or instrument (i) existing on the date hereof and identified on
Schedule 6.06, (ii) relating to property existing at the time of the acquisition
thereof, so long as the restriction or condition relates only to the property so
acquired, (iii) relating to any Indebtedness of, or otherwise to, any Subsidiary
at the time such Subsidiary was merged or consolidated with or into, or acquired
by, the Borrower or a Subsidiary or became a Subsidiary and not created in
contemplation thereof, (iv) effecting a renewal, extension, refinancing, refund
or replacement (or successive extensions, renewals, refinancings, refunds or
replacements) of Indebtedness issued under an agreement referred to in clauses
(i) through (iii) above, so long as the restrictions and conditions contained in
any such renewal, extension, refinancing, refund or replacement agreement, taken
as a whole, are not materially more restrictive than the restrictions and
conditions contained in the original agreement, as determined in good faith by
the board of directors of the Manager, (v) constituting customary provisions
restricting subletting or assignment of any leases of the Borrower or any
Subsidiary or provisions in agreements that restrict the assignment of such
agreement or any rights thereunder, (vi) constituting restrictions on the sale
or other disposition of any property securing Indebtedness as a result of a Lien
on such property permitted hereunder, (vii) constituting any temporary
encumbrance or restriction with respect to a Subsidiary under an agreement that
has been entered into for the disposition of all or substantially all of the
outstanding Equity Interests of or assets of such Subsidiary, provided that such
disposition is otherwise permitted hereunder, (viii) constituting customary
restrictions on cash, other deposits or assets imposed by customers and other
persons under contracts entered into in the ordinary course of business,
(ix) constituting provisions contained in agreements or instruments relating to
Indebtedness that prohibit the transfer of all or

52



--------------------------------------------------------------------------------



 



substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (x) constituting a requirement that a certain amount of
Indebtedness be maintained between a Subsidiary and the Borrower or another
Subsidiary, (xi) constituting any restriction or condition with respect to
property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder,
(xii) constituting any restriction or condition with respect to property under a
charter, lease or other agreement that has been entered into for the employment
of such property or (xiii) that is a Hybrid Security or an indenture, document,
agreement or security entered into or issued in connection with a Hybrid
Security or otherwise constituting a restriction or condition on the payment of
dividends or distributions by an issuer of a Hybrid Security.
     SECTION 6.07 Financial Condition Covenant.
     Ratio of Consolidated Indebtedness to Consolidated EBITDA. The Borrower
shall not permit its ratio of Consolidated Indebtedness to Consolidated EBITDA
in each case for the four full fiscal quarters most recently ended to exceed:
     5.00 to 1.00 as of the last day of any fiscal quarter;
provided, following a Specified Acquisition (defined below), such ratio shall
not exceed
5.50 to 1.00 as of the last day of (i) the fiscal quarter in which the Specified
Acquisition occurred (the “Acquisition Quarter”), and (ii) the first fiscal
quarter following the Acquisition Quarter.
As used herein, “Specified Acquisition” means, at the election of Borrower, one
or more acquisitions of assets or entities or operating lines or divisions in
any rolling 12-month period for an aggregate purchase price of not less than
$100,000,000; provided, in the event the Debt Coverage Ratio exceeds 5.00 to
1.00 at the end of any fiscal quarter in which one or more acquisitions
otherwise qualifying as a Specified Acquisition but for Borrower’s failure to so
elect shall have occurred, Borrower shall be deemed to have so elected a
Specified Acquisition with respect thereto; provided, further, following the
election (or deemed election) of a Specified Acquisition, Borrower may not elect
(or be deemed to have elected) a subsequent Specified Acquisition unless, at the
time of such subsequent election, the Debt Coverage Ratio does not exceed 5.00
to 1.00.
For purposes of calculating such ratio the Project Finance Subsidiaries shall be
disregarded and: (i) Consolidated EBITDA and Consolidated Interest Expense in
any prior fiscal quarters attributable to assets contributed to DEP shall be
excluded from the calculation of Consolidated EBITDA and Consolidated Interest
Expense for such prior fiscal quarters; however, such exclusion does not apply
to, and there shall be included in such calculation, (A) the amount of cash
dividends or distributions payable with respect to such a period by a Project
Finance Subsidiary or DEP which are actually received by the Borrower or a
Subsidiary (other than a Project Finance Subsidiary) on or prior to the date the
financial statements with respect to such period referred to in Section 5.01 are
required to be delivered by Borrower, and (B) with respect to EBITDA of a
subsidiary owned jointly by DEP and the Borrower, excluding amounts actually
dividended or distributed by such subsidiary and received by the owners thereof,
an amount equal to such subsidiary’s EBITDA times the Borrower’s direct or
indirect ownership percentage

53



--------------------------------------------------------------------------------



 



of the Equity Interests in such subsidiary (other than through DEP), and
(ii) for purposes of calculating such ratio for the fiscal quarters ending prior
to March 31, 2008, any dividends or distributions paid by DEP, without
duplication, which are actually received by the Borrower shall be annualized as
follows: (A) for the fiscal quarter ending September 30, 2007, such dividends or
distributions received during the period commencing January 5, 2007 and ending
on the date the financial statements with respect to such period are required to
be delivered by the Borrower times 365 divided by the number of days from
January 5, 2007 to September 30, 2007, and (B) for the fiscal quarter ending
December 31, 2007, such dividends or distributions received during the period
commencing January 5, 2007 and ending on the date the financial statements with
respect to such period are required to be delivered by the Borrower times 365
divided by the number of days from January 5, 2007 to December 31, 2007. For
purposes of this Section 6.07, if during any period of four fiscal quarters the
Borrower or any Subsidiary acquires any Person (or any interest in any Person)
or all or substantially all of the assets of any Person, the EBITDA attributable
to such assets or an amount equal to the percentage of ownership of the Borrower
or a Subsidiary, as the case may be, in such Person times the EBITDA of such
Person, for such period determined on a pro forma basis (which determination, in
each case, shall be subject to approval of the Administrative Agent, not to be
unreasonably withheld) may be included as Consolidated EBITDA for such period as
if such acquisition occurred on the first day of such four fiscal quarter
period; provided that during the portion of such period that follows such
acquisition, the computation in respect of the EBITDA of such Person or such
assets, as the case may be, shall be made on the basis of actual (rather than
pro forma) results.
In addition, for purposes of this Section 6.07, Hybrid Securities up to an
aggregate amount of 15% of Consolidated Total Capitalization shall be excluded
from Consolidated Indebtedness and Consolidated EBITDA may include, at
Borrower’s option, any Material Project EBITDA Adjustments as provided in the
definition thereof.
ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrower shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
the Borrower, EPD or any Subsidiary of the Borrower in or in connection with
this Agreement or any amendment or modification hereof or waiver hereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder, shall prove to have been incorrect in
any material respect when made or deemed made and such materiality is
continuing;

54



--------------------------------------------------------------------------------



 



     (d) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence) or 5.07 or in Article VI;
     (e) the Borrower shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after written notice thereof from the Administrative Agent
to the Borrower (which notice will be given at the request of any Lender);
     (f) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) fail to pay (A) any principal of or premium or interest
on any Material Indebtedness of the Borrower or such Material Subsidiary (as the
case may be), or (B) aggregate net obligations under one or more Hedging
Agreements (excluding amounts the validity of which are being contested in good
faith by appropriate proceedings, if necessary, and for which adequate reserves
with respect thereto are maintained on the books of the Borrower or such
Material Subsidiary (as the case may be)) in excess of $25,000,000, in each case
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Material Indebtedness or such Hedging Agreements; or
(ii) default in the observance or performance of any covenant or obligation
contained in any agreement or instrument relating to any such Material
Indebtedness that in substance is customarily considered a default in loan
documents (in each case, other than a failure to pay specified in clause (i) of
this subsection (f)) and such default shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect thereof
is to accelerate the maturity of such Material Indebtedness or require such
Material Indebtedness to be prepaid prior to the stated maturity thereof; for
the avoidance of doubt the parties acknowledge and agree that any payment
required to be made under a guaranty of payment or collection described in
clause (c) of the definition of Indebtedness shall be due and payable at the
time such payment is due and payable under the terms of such guaranty (taking
into account any applicable grace period) and such payment shall be deemed not
to have been accelerated or required to be prepaid prior to its stated maturity
as a result of the obligation guaranteed having become due;
     (g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other than Project Finance Subsidiaries) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
     (h) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary (other

55



--------------------------------------------------------------------------------



 



than Project Finance Subsidiaries) or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
     (i) the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) shall become unable, admit in writing its inability or fail
generally to pay its debts as they become due;
     (j) one or more judgments for the payment of money in an aggregate
uninsured amount equal to or greater than $50,000,000 shall be rendered against
the Borrower or any Material Subsidiary (other than Project Finance
Subsidiaries) or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any such Material
Subsidiary to enforce any such judgment;
     (k) an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 for all periods;
     (l) EPD takes, suffers or permits to exist any of the events or conditions
referred to in clauses (g), (h), (i) or (j) of this Article or if the section of
the EPD Guaranty Agreement that contains the payment obligation shall for any
reason cease to be valid and binding on EPD or if EPD shall so state in writing;
     (m) the Manager or GP LLC takes, suffers or permits to exist any of the
events or conditions referred to in clauses (g), (h) or (i) of this Article; or
     (o) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (g) or
(h) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

56



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
     Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

57



--------------------------------------------------------------------------------



 



     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. Anything herein to the
contrary notwithstanding, neither the Administrative Agent, the Co-Syndication
Agents, the Co-Documentation Agents, the Joint Lead Arrangers nor the Joint Book
Runners listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement, the Notes or any documents related hereto
or thereto, except in its capacity, as applicable, as Administrative Agent,
Issuing Bank, Swingline Lender or a Lender hereunder.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the Borrower’s
approval (which will not be unreasonably withheld), to appoint a successor. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may,
with the Borrower’s approval (which will not be unreasonably withheld or
delayed, and the Borrower’s approval shall not be required if an Event of
Default has occurred which is continuing), on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank and such
bank, or its Affiliate, as applicable, shall have capital and surplus equal to
or greater than $500,000,000. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

58



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, and except as
provided in Section 9.01(f), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
     (a) if to the Borrower, to it at 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002, Attention of Treasurer (Telecopy No. 713/381-8200);
     (b) if to the Administrative Agent, to Wachovia Bank, National Association,
201 South College Street, CP23, Charlotte, North Carolina 28288-0608, Attention
of Syndication Agency Services (Telecopy No. 704/383-0288), with a copy to
Wachovia Securities, Inc., 1001 Fannin, Suite 2255, Houston, Texas 77002,
Attention of Russell T. Clingman (Telecopy No. 713/650-6354);
     (c) if to the Issuing Bank, to Wachovia Bank, National Association, 201
South College Street, CP23, Charlotte, North Carolina 28288-0608, Attention of
Syndication Agency Services (Telecopy No. 704/383-0288), with a copy to Wachovia
Securities, Inc., 1001 Fannin, Suite 2255, Houston, Texas 77002, Attention of
Russell T. Clingman (Telecopy No. 713/650-6354);
     (d) if to the Swingline Lender, to Wachovia Bank, National Association, 201
South College Street, CP23, Charlotte, North Carolina 28288-0608, Attention of
Syndication Agency Services (Telecopy No. 704/383-0288), with a copy to Wachovia
Securities, Inc., 1001 Fannin, Suite 2255, Houston, Texas 77002, Attention of
Russell T. Clingman (Telecopy No. 713/650-6354); and
     (e) if to any other Lender, to it at its address (or telecopy number) of
record with the Administrative Agent, which Administrative Agent shall provide
to the Borrower or any Lender upon request from time to time; and
     (f) The Borrower will have the option to provide to the Administrative
Agent all information, documents and other materials that it is obligated to
furnish to the Administrative Agent pursuant to this Agreement or any other
document executed in connection herewith, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other extension of credit (including any election of an
interest rate or Interest Period relating thereto) or relates to the issuance,
amendment, renewal or extension of any Letter of Credit, (ii) relates to the
payment of any principal or other amount due under this Agreement prior to the
scheduled date therefor, (iii) provides notice of any Default or Event of
Default, or (iv) other than the requirements set forth in Sections 3.04, 4.01(j)
and 5.01, is required to be delivered to satisfy any condition precedent to the
effectiveness of this Agreement and/or any Borrowing, any issuance, amendment,
renewal or extension of any Letter of Credit or any other extension of credit
hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a

59



--------------------------------------------------------------------------------



 



format acceptable to the Administrative Agent. The Borrower further agrees that
the Administrative Agent may make the Communications available to the Lenders
and the Issuing Bank by posting the Communications on SyndTrak or a
substantially similar electronic transmission system (the “Platform”). The
Borrower acknowledges that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. The Platform is provided “as is” and
“as available”. The Agent Parties (as defined below) do not warrant the accuracy
or completeness of the Communications, or the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent Parties in connection with the Communications or
the Platform. In no event shall the Administrative Agent or any of its
affiliates or any of their respective officers, directors, employees, agents,
advisors or representatives (collectively, “Agent Parties”) have any liability
to the Borrower, any Lender or any other Person or entity for damages of any
kind, including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Communications through the internet, except to the extent the
liability of any Agent Party is found in a final non-appealable judgment by a
court of competent jurisdiction to have resulted primarily from such Agent
Party’s gross negligence or willful misconduct. The Administrative Agent agrees
that the receipt of the Communications by the Administrative Agent at its e-mail
address as specified by the Administrative Agent from time to time shall
constitute effective delivery of the Communications to the Administrative Agent
for purposes of this Agreement and any other documents executed in connection
herewith. Each of the Issuing Bank and the Lenders agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Issuing Bank or Lender, as the case may be, for purposes of this
Agreement and any other documents executed in connection herewith. Each of the
Issuing Bank and the Lenders agrees (i) to notify the Administrative Agent in
writing (including by electronic communication) from time to time of such
Issuing Bank’s or Lender’s, as the case may be, e-mail address to which the
foregoing notice may be sent by electronic transmission, and (ii) that the
foregoing notice may be sent to such e-mail address. Nothing herein shall
prejudice the right of the Administrative Agent or any Lender to give any notice
or other communication pursuant hereto or any other document executed in
connection herewith in any other manner specified herein or therein.
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
     SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any

60



--------------------------------------------------------------------------------



 



provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
     (b) Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase or extend the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) release EPD from any of its monetary
obligations under the EPD Guaranty Agreement without the written consent of each
Lender, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be.
     SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one law firm as counsel for the Administrative Agent, in
connection with the syndication (prior to the Effective Date) of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses reasonably incurred during the existence of an Event of
Default by the Administrative Agent, the Issuing Bank or any Lender, including
the fees, charges and disbursements of any counsel for the Administrative Agent,
the Issuing Bank or any Lender, in connection with the enforcement or protection
of its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
     (b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank
and each Lender, and each Related Party of any of the foregoing Persons (each
such Person being

61



--------------------------------------------------------------------------------



 



called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available (x) to the extent that such losses, claims,
damages, liabilities or related expenses resulted from the gross negligence or
willful misconduct of such Indemnitee or any Related Party of such Indemnitee,
or (y) in connection with disputes among or between the Administrative Agent,
Lenders, Issuing Bank and/or their respective Related Parties.
     (c) To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of, this Agreement or any agreement
or instrument contemplated hereby, the Transactions, any Loan or Letter of
Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
30 days after written demand therefor, such demand to be in reasonable detail
setting forth the basis for and method of calculation of such amounts.
     SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank

62



--------------------------------------------------------------------------------



 



and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
     (b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that (i) except in
the case of an assignment to a Lender or an Affiliate of a Lender, each of the
Borrower and the Administrative Agent (and, in the case of an assignment of all
or a portion of a Commitment or any Lender’s obligations in respect of its LC
Exposure or Swingline Exposure, the Issuing Bank and the Swingline Lender) must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall result in the assignor retaining a Commitment of not less than
$10,000,000 and shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement, except that
this clause (iii) shall not apply to rights in respect of outstanding
Competitive Loans, (iv) the parties (other than the Borrower) to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500, (v) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire and (vi) no assignment to a foreign bank shall
be made hereunder unless, at the time of such assignment, there is no
withholding tax applicable with respect to such foreign bank for which the
Borrower would be or become responsible under Section 2.17; and provided further
that any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default has occurred and is continuing. Subject
to acceptance and recording thereof pursuant to paragraph (d) of this Section,
from and after the effective date specified in each Assignment and Acceptance
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03 as to matters occurring on or prior to date of assignment).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this paragraph shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.
     (c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York, the
address of which shall be made available to any party to this Agreement upon
request: a copy of each Assignment and Acceptance delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitment of, and principal amount of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is

63



--------------------------------------------------------------------------------



 



recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (d) Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Acceptance
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (e) Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.
     (f) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender and has zero withholding at the time of participation.
     (g) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender to a Federal Reserve Bank, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any

64



--------------------------------------------------------------------------------



 



such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
     SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective on the Effective Date, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.
     SECTION 9.07. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred
and be continuing and the Required Lenders have directed the Administrative
Agent to accelerate under Article VII, each Lender and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other obligations at
any time owing by such Lender or Affiliate to or for the credit or the account
of the Borrower against any of and all the obligations of the Borrower now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.
     SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
     (b) The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the

65



--------------------------------------------------------------------------------



 



parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
     (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
     SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Co-Syndication Agents, the Co-Documentation Agents, and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (g) with the consent of the Borrower or (h) to the extent

66



--------------------------------------------------------------------------------



 



such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
Co-Syndication Agents, the Co-Documentation Agents or any Lender on a
nonconfidential basis from a source other than the Borrower and its Related
Parties. For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent or any Lender
on a nonconfidential basis prior to disclosure by the Borrower.
     SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
(to the extent lawful) with interest thereon at the Federal Funds Effective Rate
to the date of repayment, shall have been received by such Lender.
     SECTION 9.14. Liability of Manager. It is hereby understood and agreed that
Manager shall have no personal liability, as a member of the Borrower or
otherwise, for the payment of any amount owing or to be owing hereunder.
     SECTION 9.15. USA Patriot Act Notice. Each Lender and Agent (for itself and
not on behalf of any Lender) hereby notifies Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2003)) (the “Act”), it is required to obtain, verify and record
information that identifies Borrower, which information includes the name and
address of Borrower and other information that will allow such Lender or the
Agent, as applicable, to identify Borrower in accordance with the Act.
     SECTION 9.16. Existing Credit Facility. The undersigned Lenders, to the
extent a party to the Existing Credit Facility, agree and acknowledge that in
connection with the amendment and restatement of the Existing Credit Facility
pursuant hereto, Borrower, Administrative Agent and Lenders shall make
adjustments to (i) the outstanding principal amount of “Revolving Loans” (as
defined in the Existing Credit Facility) (but not any interest accrued thereon
prior to the Effective Date or any accrued facility fees under the Existing
Credit Facility prior to the Effective Date), including the borrowing of such
additional “Revolving Loans” (which may include “Eurodollar Loans” (as defined
in the Existing Credit Facility) and the repayment of “Revolving Loans” (which
may include the prepayment or conversion of “Eurodollar Loans”) plus all
applicable accrued interest, fees and expenses as shall be necessary to provide
for Revolving Loans by each Lender in the amount of its new Applicable
Percentage of all Revolving Loans as of the Effective Date, and
(ii) participations in Existing Letters of Credit to provide for each Lender’s
participation in each Existing Letter of Credit equal to such Lender’s new
Applicable Percentage of the aggregate amount available to be drawn under each
such Existing Letter of Credit as of the Effective Date. In connection with the
foregoing, each Lender shall be deemed to have made an assignment of its
outstanding Revolving Loans and “Commitments” (as defined in the Existing Credit
Facility) under the Existing Credit Facility,

67



--------------------------------------------------------------------------------



 



and assumed outstanding Revolving Loans and Commitments of other Lenders under
the Existing Credit Facility, all at the request of the Borrower, as may be
necessary to effect the foregoing, and each such Lender shall be entitled to any
reimbursement under Section 2.16 hereof with respect thereto. Each of the
undersigned Lenders, to the extent a party to the Existing Credit Facility,
waives any requirement under the Existing Credit Facility that notice with
respect to any such borrowing, prepayment or other transaction described in this
Section 9.16 be given.
[Signature Pages to Follow]

68



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

                  ENTERPRISE PRODUCTS OPERATING LLC    
 
           
 
  By:   Enterprise Products OLPGP, Inc.,    
 
      its Manager    
 
           
 
  By:        /s/ Bryan F. Bulawa    
 
           
 
      Bryan F. Bulawa    
 
      Vice President and Treasurer    

69



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK,         NATIONAL ASSOCIATION,         as
Administrative Agent, Issuing Bank, Swingline Lender and a Lender    
 
           
 
  By:        /s/ Shannan Townsend    
 
           
 
      Name: Shannan Townsend    
 
      Title: Director    

S-1



--------------------------------------------------------------------------------



 



             
 
  CITIBANK, N.A.    
 
  as Co-Syndication Agent and a Lender    
 
           
 
  By:         /s/ Todd Mogil    
 
           
 
      Name: Todd Mogil
Title: Attorney-in-Fact    

S-2



--------------------------------------------------------------------------------



 



             
 
  JPMORGAN CHASE BANK,    
 
  as Co-Syndication Agent and a Lender    
 
           
 
  By:         /s/ Dianne L. Russell    
 
           
 
      Name: Dianne L. Russell    
 
      Title: Vice President    

S-3



--------------------------------------------------------------------------------



 



             
 
  MIZUHO CORPORATE BANK, LTD.,    
 
  a Lender    
 
           
 
  By:        /s/ Raymond Ventura    
 
           
 
      Name: Raymond Ventura
Title: Deputy General Manager    

S-4



--------------------------------------------------------------------------------



 



             
 
  SUNTRUST BANK,    
 
  a Lender    
 
           
 
  By:         /s/ Peter Panos    
 
           
 
      Name: Peter Panos
Title: Vice President    

S-5



--------------------------------------------------------------------------------



 



             
 
  THE BANK OF NOVA SCOTIA,    
 
  a Lender    
 
           
 
  By;        /s/ A. Ostrov    
 
           
 
      Name: A. Ostrov
Title: Director    

S-6



--------------------------------------------------------------------------------



 



             
 
  BARCLAYS BANK PLC,    
 
  a Lender    
 
           
 
  By;        /s/ Nicholas Bell    
 
           
 
      Name: Nicholas Bell
Title: Director    

S-7



--------------------------------------------------------------------------------



 



             
 
  BAYERISCHE HYPO-UND VEREINSBANK AG,    
 
  NEW YORK BRANCH,    
 
  a Lender    
 
           
 
  By;        /s/ Yoram Dankner    
 
           
 
      Name: Yoram Dankner
Title: Managing Director    
 
           
 
  By;        /s/ Shannon Batchman    
 
           
 
      Name: Shannon Batchman
Title: Director    

S-8



--------------------------------------------------------------------------------



 



[Page Intentionally Deleted]

S-9



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND plc,
a Lender
      By;             /s/ John Preece         Name:   John Preece       
Title:   Vice President     

S-10



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.,
a Lender
      By;             /s/ Gabe Gomez         Name:   Gabe Gomez        Title:  
Vice President     

S-11



--------------------------------------------------------------------------------



 



            THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., HOUSTON AGENCY,
a Lender
      By;             /s/ Linda Terry         Name:   Linda Terry       
Title:   Vice President & Manager     

S-12



--------------------------------------------------------------------------------



 



            BNP PARIBAS,
a Lender
      By;             /s/ Gregory E. George         Name:   Gregory E. George   
    Title:   Managing Director              By;             /s/ Greg Smothers  
      Name:   Greg Smothers        Title:   Vice President     

S-13



--------------------------------------------------------------------------------



 



            LEHMAN BROTHERS COMMERCIAL BANK,
a Lender
      By:             /s/ Brian McNany         Name:   Brian McNany       
Title:   Credit Officer     

S-14



--------------------------------------------------------------------------------



 



            MORGAN STANLEY BANK,
a Lender
      By:             /s/ Daniel Twenge         Name:   Daniel Twenge       
Title:   Vice President     

S-15



--------------------------------------------------------------------------------



 



            UBS LOAN FINANCE LLC,
a Lender
      By:             /s/ Irja R. Otsa         Name:   Irja R. Otsa       
Title:   Associate Director              By:             /s/ Mary E. Evans      
  Name:   Mary E. Evans        Title:   Associate Director     

S-16



--------------------------------------------------------------------------------



 



            SOCIETE GENERALE,
a Lender
      By:             /s/ Christian Nelly         Name:   Christian Nelly       
Title:   Vice President     

S-17



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH, a
Lender
      By:             /s/ Marcus Tarkington         Name:   Marcus Tarkington   
    Title:   Director              By:             /s/ Rainer Meier        
Name:   Rainer Meier        Title:   Vice President     

S-18



--------------------------------------------------------------------------------



 



            ING CAPITAL LLC,
a Lender
      By:             /s/ Richard Ennis         Name:   Richard Ennis       
Title:   Managing Director     

S-19



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
a Lender
      By:             /s/ David A. Buck         Name:   David A. Buck       
Title:   Senior Vice President     

S-20



--------------------------------------------------------------------------------



 



            BAYERISCHE LANDESBANK,
NEW YORK BRANCH, a Lender
      By:             /s/ Craig Anderson         Name:   Craig Anderson       
Title:   First Vice President              By:             /s/ Nikolai von
Mengden         Name:   Nikolai von Mengden        Title:   Senior Vice
President     

S-21



--------------------------------------------------------------------------------



 



            DNB NOR BANK ASA,
a Lender
      By:             /s/ Henrik Asland         Name:   Henrik Asland       
Title:   Senior Vice President              By:             /s/ Thomas Tangen  
      Name:   Thomas Tangen        Title:   Vice President     

S-22



--------------------------------------------------------------------------------



 



            ROYAL BANK OF CANADA,
a Lender
      By:             /s/ David A. McCluskey         Name:   David A. McCluskey 
      Title:   by Power of Attorney     

S-23



--------------------------------------------------------------------------------



 



[Page Intentionally Deleted]

S-24



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK,
NATIONAL ASSOCIATION, a Lender
      By:             /s/ Terence D’Souza         Name:   Terence D'Souza       
Title:   Vice President     

S-25



--------------------------------------------------------------------------------



 



[Page Intentionally Deleted]

S-26



--------------------------------------------------------------------------------



 



            WILLIAM STREET COMMITMENT
CORPORATION, a Lender
      By:             /s/ Mark Walton         Name:   Mark Walton       
Title:   Assistant Vice President     

S-27



--------------------------------------------------------------------------------



 



[Page Intentionally Deleted]

         

S-28



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.,
a Lender
      By:             /s/ Stan G. Weiser Jr.         Name:   Stan G. Weiser Jr. 
      Title:   Senior Vice President     

S-29



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

          Lender   Commitment
Wachovia Bank, National Association
  $ 85,000,000  
Citibank, N.A.
  $ 85,000,000  
JPMorgan Chase Bank
  $ 85,000,000  
Bank of America, N.A.
  $ 85,000,000  
Barclays Bank PLC
  $ 85,000,000  
BNP Paribas
  $ 85,000,000  
Mizuho Corporate Bank, Ltd.
  $ 85,000,000  
Sumitomo Mitsui Banking Corporation
  $ 85,000,000  
SunTrust Bank
  $ 85,000,000  
The Bank of Nova Scotia
  $ 85,000,000  
The Royal Bank of Scotland plc
  $ 85,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Houston Agency
  $ 69,500,000  
Bayerische Hypo-Und Vereinsbank AG, New York Branch
  $ 69,500,000  
Deutsche Bank AG
  $ 69,500,000  
DnB NOR Bank ASA
  $ 69,500,000  
Lehman Brothers Commercial Bank
  $ 69,500,000  
Morgan Stanley Bank
  $ 69,500,000  
UBS Loan Finance LLC
  $ 69,500,000  
Bayerische Landesbank, New York Branch
  $ 62,500,000  
ING Capital LLC
  $ 62,500,000  
Wells Fargo Bank, National Association
  $ 62,500,000  
Societe Generale
  $ 41,000,000  
William Street Commitment Corporation
  $ 35,000,000  
Royal Bank of Canada
  $ 35,000,000  
Capital One, N.A.
  $ 30,000,000  
TOTAL
  $ 1,750,000,000.00  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.05
DISCLOSED MATTERS
None

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.11
SUBSIDIARIES
LIST OF SUBSIDIARIES
as of November 15, 2007

              Jurisdiction     Name of Subsidiary   of Formation   Effective
Ownership
Adamana Land Company LLC
  Delaware   Enterprise Products Operating LLC — 100%
Arizona Gas Storage, L.L.C.
  Delaware   Enterprise Arizona Gas, L.L.C. — 60%
Atlantis Offshore, LLC
  Delaware   Manta Ray Gathering Company, L.L.C. — 50%
Manta Ray Offshore Gathering Company, L.L.C. — 50%
Belle Rose NGL Pipeline, L.L.C.
  Delaware   Enterprise NGL Pipelines, LLC 41.67%
Enterprise Products Operating LLC — 41.67%
Third Parties — 16.66%
Belvieu Environmental Fuels GP, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Belvieu Environmental Fuels L.P.
  Texas   Enterprise Products Operating LLC — 99%
Belvieu Environmental Fuels GP, LLC — 1%
Cajun Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC — 100%
Cameron Highway Pipeline GP, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Cameron Highway Pipeline I, L.P.
  Delaware   Enterprise GTM Holdings L.P. — 99%
Cameron Highway Pipeline GP, L.L.C. — 1%
Canadian Enterprise Gas Products, Ltd
  Alberta, Canada   Enterprise Products Operating LLC — 100%
Chunchula Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC — 100%
Crystal Holding, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Deep Gulf Development, LLC
  Delaware   Enterprise Offshore Development, LLC — 90%
Third Party — 10%

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name of Subsidiary   of Formation   Effective
Ownership
DEP Holdings LLC
  Delaware   Enterprise Products Operating LLC — 100%
Dixie Pipeline Company
  Delaware   Enterprise Products Operating LLC — 43%
Enterprise NGL Pipelines, LLC — 31%
Third Parties — 26%
Dixie Terminals and Storage Company
  Delaware   Dixie Pipeline Company — 100%
E-Cypress, LLC
  Delaware   Enterprise Products Operating LLC — 100%
E-Oaktree, LLC
  Delaware   E-Cypress, LLC — 100%
Enterprise Alabama Intrastate, LLC
  Delaware   Enterprise GTM Holdings L.P. — 100%
Enterprise Arizona Gas, LLC
  Delaware   Enterprise Field Services, L.L.C. — 100%
Enterprise Energy Finance Corporation
  Delaware   Enterprise GTM Holdings L.P. — 100%
Enterprise Field Services, LLC
  Delaware   Enterprise GTM Holdings L.P. — 100%
Enterprise Fractionation, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise GC, L.P.
  Delaware   Enterprise GTM Holdings L.P. — 99%
Enterprise Holding III, LLC — 1%
Enterprise GTMGP, LLC
  Delaware   Enterprise Products GTM, LLC — 100%
Enterprise GTM Hattiesburg Storage, LLC
  Delaware   Crystal Holding, L.L.C. — 100%
Enterprise GTM Holdings L.P.
  Delaware   Enterprise Products Operating LLC — 99%
Enterprise GTMGP, LLC — 1%
Enterprise GTM Offshore Operating Company, LLC
  Delaware   Enterprise GTM Holdings L.P. — 100%
Enterprise Gas Liquids LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise Gas Processing LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise Holding III, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Enterprise Hydrocarbons L.P.
  Delaware   Enterprise Products Texas Operating LLC — 99%
Enterprise Products Operating LLC — 1%
Enterprise Intrastate L.P.
  Delaware   Enterprise GTM Holdings L.P. — 99%
Enterprise Holding III, LLC — 1%
Enterprise Lou-Tex NGL Pipeline L.P.
  Delaware   Enterprise Products Operating LLC — 99%
HSC Pipeline Partnership LLC— 1%
Enterprise New Mexico Ventures, LLC
  Delaware   Enterprise Field Services, LLC — 100%
Enterprise NGL Marketing Company L.P.
  Delaware   Enterprise Products Texas Operating LLC — 99%
Enterprise Products Operating LLC — 1%
Enterprise NGL Pipelines, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise NGL Private Lines & Storage, LLC
  Delaware   Enterprise Products Operating LLC— 100%
Enterprise Norco LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise Offshore Development, LLC
  Delaware   Moray Pipeline Company, LLC — 100%

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name of Subsidiary   of Formation   Effective
Ownership
Enterprise Products GTM, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Enterprise Products Texas Operating L.P.
  Texas   Enterprise Products Operating LLC — 99%
Enterprise OLPGP, Inc.— 1%
Enterprise South Texas Gathering, L.P.
  Delaware   Enterprise Products Operating LLC — 99%
Enterprise OLPGP, Inc. — 1%
Enterprise Terminalling LLC
  Texas   Enterprise Products Operating LLC — 99%
Enterprise Gas Liquids LLC 1%
Enterprise Terminals & Storage, LLC
  Delaware   Mapletree, LLC — 100%
Enterprise Texas Pipeline, LLC
  Texas   Enterprise GTM Holdings L.P. — 99%
Enterprise Holding III, L.L.C. — 1%
Enterprise White River Hub, LLC
  Delaware   Enterprise Products Operating LLC — 100%
EPOLP 1999 Grantor Trust
  Texas   Enterprise Products Operating LLC — 100%
First Reserve Gas, L.L.C.
  Delaware   Crystal Holding, L.L.C. — 100%
Flextrend Development Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Groves RGP Pipeline LLC
  Texas   Enterprise Products Operating LLC — 99%
Enterprise Products Texas Operating LLC — 1%
Hattiesburg Gas Storage Company
  Delaware   First Reserve Gas, L.L.C. — 50%
Hattiesburg Industrial Gas Sales, L.L.C. — 50%
Hattiesburg Industrial Gas Sales, L.L.C.
  Delaware   First Reserve Gas, L.L.C. — 100%
High Island Offshore System, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
HSC Pipeline Partnership LLC
  Texas   Enterprise Products Operating LLC — 99%
Enterprise OLPGP, Inc.— 1%
Independence Hub, LLC
  Delaware   Enterprise Field Services, LLC — 80%
Third Party — 20%
Mapletree, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Manta Ray Gathering Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Manta Ray Offshore Gathering Company, L.L.C.
  Delaware   Neptune Pipeline Company, L.L.C. — 100%

 



--------------------------------------------------------------------------------



 



              Jurisdiction     Name of Subsidiary   of Formation   Effective
Ownership
Mid-America Pipeline Company, LLC
  Delaware   Mapletree, LLC — 100%
Moray Pipeline Company, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Norco-Taft Pipeline, LLC
  Delaware   Enterprise NGL Private Lines & Storage, LLC — 100%
Olefins Terminal Corporation
  Delaware   Enterprise Products Operating LLC — 100%
Petal Gas Storage, L.L.C.
  Delaware   Crystal Holding, LLC — 100%
Port Neches GP, LLC
  Delaware   Enterprise Products Operating LLC — 100%
Port Neches Pipeline LLC
  Delaware   Enterprise Products Operating LLC — 99%
Port Neches GP, LLC — 1%
Poseidon Pipeline Company, L.L.C.
  Delaware   Enterprise GTM Holdings L.P. — 100%
Propylene Pipeline Partnership, L.P.
  Texas   Enterprise Products Operating LLC — 99%
Enterprise OLPGP, Inc. — 1%
Sailfish Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC — 100%
Seminole Pipeline Company
  Delaware   E-Oaktree, LLC — 80%
E-Cypress, LLC — 10%
Third Party — 10%
Sorrento Pipeline Company, LLC
  Texas   Enterprise Products Operating LLC — 100%
Teco Gas Processing LLC
  Delaware   Enterprise Products Operating LLC — 100%
Teco Gas Gathering LLC
  Delaware   Enterprise Products Operating LLC — 100%
Tri-States NGL Pipeline, L.L.C.
  Delaware   Enterprise Products Operating LLC — 33.3%
Enterprise NGL Pipelines, LLC — 33.3%
Third Parties — 33.3%
Venice Pipeline LLC
  Delaware   Enterprise Products Operating LLC — 100%
Wilprise Pipeline Company, L.L.C.
  Delaware   Enterprise Products Operating LLC — 74.7%
Third Parties — 25.3%

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.01
Cdn. $30,000,000 Credit Agreement dated May 8, 2007 among Canadian Enterprise
Gas Products, LTD. and The Bank of Nova Scotia, as Canadian chartered bank.
Availability = Cdn. $30,000,000.
U.S. $28,000,000 Revolving Credit Agreement dated as of June 9, 2004 between
Dixie Pipeline Company and Sumitomo Mitsui Banking Corporation, as amended.
Availability = $18,000,000.
U.S. $57,500,000 Petal Gas Storage LLC GO Zone Bonds due August, 2034.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.06
EXISTING RESTRICTIONS
Section 6.6 of the Revolving Credit Agreement (the “Dixie Credit Agreement”)
dated as of June 9, 2004 between Dixie Pipeline Company and Sumitomo Mitsui
Banking Corporation as follows (capitalized terms referred to in Section 6.6
below and not defined shall have the meaning set forth for such terms in the
Dixie Credit Agreement):
Section 6.6. Restricted Payments. The Borrower [Dixie Pipeline Company] will not
declare or make, or agree to pay or make, directly or indirectly, any dividend
on any class of its stock, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of capital stock or
Indebtedness subordinated to the Obligations of the Borrower or any options,
warrants, or other rights to purchase such capital stock or such Indebtedness,
whether now or hereafter outstanding (each, a “Restricted Payment”), except for
(i) dividends payable by the Borrower solely in shares of any class of its
capital stock, and (ii) cash dividends paid on, and cash redemptions of, the
capital stock of the Borrower; provided, that no Default or Event of Default has
occurred and is continuing at the time such dividend is paid or redemption is
made.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ACCEPTANCE
     Reference is made to the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2007 (as amended and in effect on the date hereof, the
“Credit Agreement”), among Enterprise Products Operating LLC, the Lenders named
therein and Wachovia Bank, National Association, as Administrative Agent for the
Lenders. Terms defined in the Credit Agreement are used herein with the same
meanings.
     The Assignor named herein hereby sells and assigns, without recourse, to
the Assignee named herein, and the Assignee hereby purchases and assumes,
without recourse, from the Assignor, effective as of the Assignment Date set
forth herein the interests set forth herein (the “Assigned Interest”) in the
Assignor’s rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth herein in the Commitment of the Assignor on
the Assignment Date and Competitive Loans and Revolving Loans owing to the
Assignor which are outstanding on the Assignment Date, together with the
participations in Letters of Credit, LC Disbursements and Swingline Loans held
by the Assignor on the Assignment Date, but excluding accrued interest and fees
to and excluding the Assignment Date. The Assignee hereby acknowledges receipt
of a copy of the Credit Agreement. From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
     This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.17(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee. The [Assignee/Assignor] shall pay the fee payable to the
Administrative Agent pursuant to Section 9.04(b) of the Credit Agreement.
     This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.
Date of Assignment:
Legal Name of Assignor:
Legal Name of Assignee:
Assignee’s Address for Notices:
Effective Date of Assignment
(“Assignment Date”):

1



--------------------------------------------------------------------------------



 



                              Percentage Assigned of              
Facility/Commitment (set forth, to       Principal Amount Assigned     at least
8 decimals, as a percentage       (and identifying information     of the
Facility and the aggregate       as to individual Competitive     Commitments of
all Lenders   Facility   Loans)     thereunder)  
Commitment Assigned:
  $         %  
 
               
Revolving Loans:
               
 
               
Competitive Loans
               

The terms set forth above are hereby agreed to:

            [Name of Assignor] , as Assignor
      By:           Name:           Title:           [Name of Assignee] , as
Assignee
      By:           Name:           Title:        

2



--------------------------------------------------------------------------------



 



The undersigned hereby consent to the within assignment:

                      Enterprise Products Operating LLC   Wachovia Bank,
National Association,
as Administrative Agent
 
                   
By:
  Enterprise Products OLPGP, Inc., Manager                
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    Wachovia Bank, National Association,
as Swingline Lender   Wachovia Bank, National Association,
as Issuing Bank
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING REQUEST
Dated                     
Wachovia Bank, National Association,
  as Administrative Agent
One Wachovia Center, TW-10
301 South College Street
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
     This Borrowing Request is delivered to you by Enterprise Products Operating
LLC (the “Borrower”), a Texas limited liability company, under Section 2.03 of
the Amended and Restated Revolving Credit Agreement dated as of November 19,
2007 (as restated, amended, modified, supplemented and in effect, the “Credit
Agreement”), by and among the Borrower, the Lenders party thereto, and Wachovia
Bank, National Association, as Administrative Agent.
     1. The Company hereby requests that the Lenders make a Loan or Loans in the
aggregate principal amount of $                     (the “Revolving Loan” or the
“Revolving Loans”).1/
     2. The Company hereby requests that the Revolving Loan or Revolving Loans
be made on the following Business Day: 2/
     3. The Company hereby requests that the Revolving Loan or Revolving Loans
bear interest at the following interest rate, plus (if Eurodollar Loan) the
Applicable Rate, as set forth below:

                      Principal           Maturity Date
for Type of   Component of   Interest   Interest Period   Interest Period
Revolving Loan   Revolving Loan   Rate   (if applicable)   (if applicable)      
                             

 

1.   Complete with an amount in accordance with Section 2.03 of the Credit
Agreement.   2.   Complete with a Business Day in accordance with Section 2.03
of the Credit Agreement.

1



--------------------------------------------------------------------------------



 



     4. The Company hereby requests that the funds from the Revolving Loan or
Revolving Loans be disbursed to the following bank account:
                                                            .
     5. After giving effect to the requested Revolving Loan, the sum of the
Revolving Credit Exposures , plus the aggregate principal amount of Competitive
Loans outstanding as of the date hereof (including the requested Revolving
Loans) does not exceed the maximum amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.
     6. All of the conditions applicable to the Revolving Loans requested herein
as set forth in the Credit Agreement have been satisfied as of the date hereof
and will remain satisfied to the date of such Loans.
     7. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Borrowing Request
this                 day of                               ,                .

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPETITIVE BID REQUEST
Wachovia Bank, National Association,
  as Administrative Agent
One Wachovia Center, TW-10
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
November 19, 2007 (as restated, amended, modified, supplemented and in effect
from time to time, the “Credit Agreement”), among the undersigned, the Lenders
party thereto, and Wachovia Bank, National Association, as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. The undersigned hereby
gives you notice pursuant to Section 2.04 of the Credit Agreement that it
requests a Competitive Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Competitive Borrowing is
requested to be made:

             
(A)
  Borrowing Date of Competitive        
 
  Borrowing (which is a Business Day)        
 
           
 
           
(B)
  Aggregate Principal Amount of        
 
  Competitive Borrowing1/        
 
           
 
           
(C)
  Interest rate basis2/        
 
           
 
           
(D)
  Interest Period and the last day thereof3/        
 
           
 
           
(E)
  Location and number of Borrower’s account        
 
  to which funds are to be deposited        
 
           
 
                By the delivery of this Competitive Bid Request and the
acceptance of any or all of the Competitive Loans offered by the Lenders in
response to this Competitive Bid Request, the undersigned shall be deemed to
have represented and warranted that the applicable conditions to lending
specified in Article IV of the Credit Agreement have been satisfied with respect
to the Competitive Borrowing requested hereby.

 

1.   Not less than $5,000,000 or greater than the unused Total Commitment and in
integral multiples of $1,000,000.   2.   Eurodollar Competitive Borrowing or
Fixed Rate Borrowing.   3.   Which shall have a duration (i) in the case of a
Eurodollar Loan, of one, two, three or six months and (ii) in the case of Fixed
Rate Loan, of not less than seven days nor more than 180 days, and which, in
either case, shall end not later than the Maturity Date.

1



--------------------------------------------------------------------------------



 



                  Very truly yours,
 
                ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
INTEREST ELECTION REQUEST
Dated                     
Wachovia Bank, National Association,
   as Administrative Agent
One Wachovia Center, TW-10
301 South College Street
Charlotte, North Carolina 28288-0608
Attn: Syndication Agency Services
Ladies and Gentlemen:
     This irrevocable Interest Election Request (the “Request”) is delivered to
you under Section 2.07 of the Amended and Restated Revolving Credit Agreement
dated as of November 19, 2007 (as restated, amended, modified, supplemented and
in effect from time to time, the “Credit Agreement”), by and among Enterprise
Products Operating LLC, a Texas limited liability company (the “Company”), the
Lenders party thereto (the “Lenders”), and Wachovia Bank, National Association,
as Administrative Agent.
     1. This Interest Election Request is submitted for the purpose of:
          (a) [Converting] [Continuing] a                               
Revolving Loan [into] [as] a                                Loan.1/
          (b) The aggregate outstanding principal balance of such Revolving Loan
is $                              .
          (c) The last day of the current Interest Period for such Revolving
Loan is                               .2/
          (d) The principal amount of such Revolving Loan to be [converted]
[continued] is $                              .3/
          (e) The requested effective date of the [conversion] [continuation] of
such Revolving Loan is                               .4/
          (f) The requested Interest Period applicable to the [converted]
[continued] Revolving Loan is                               .5/
 

1.   Delete the bracketed language and insert “Alternate Base Rate” or “LIBO
Rate”, as applicable, in each blank.   2.   Insert applicable date for any
Eurodollar Loan being converted or continued.   3.   Complete with an amount in
compliance with Section 2.07 of the Credit Agreement.   4.   Complete with a
Business Day in compliance with Section 2.07 of the Credit Agreement.   5.  
Complete for each Eurodollar Loan in compliance with the definition of the term
“Interest Period” specified in Section 1.01.

1



--------------------------------------------------------------------------------



 



     2. With respect to a Revolving Borrowing to be converted to or continued as
a Eurodollar Borrowing, no Event of Default exists, and none will exist upon the
conversion or continuation of the Revolving Borrowing requested herein.
     3. All capitalized undefined terms used herein have the meanings assigned
thereto in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Interest Election
Request this                      day of                               , ___.

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



EXHIBIT E-1 and E-2
FORMS OF
OPINIONS OF COUNSEL FOR BORROWER AND EPD

 



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF COMPLIANCE CERTIFICATE
     The undersigned hereby certifies that he is the
                               of ENTERPRISE PRODUCTS OLPGP, INC. a Delaware
corporation, manager of ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited
liability company (the “Borrower”), and that as such he is authorized to execute
this certificate on behalf of the Borrower. With reference to the Amended and
Restated Revolving Credit Agreement dated as of November 19, 2007 (as restated,
amended, modified, supplemented and in effect from time to time, the
“Agreement”), among the Borrower, Wachovia Bank, National Association, as
Administrative Agent, for the lenders (the “Lenders”), which are or become a
party thereto, and such Lenders, the undersigned represents and warrants as
follows (each capitalized term used herein having the same meaning given to it
in the Agreement unless otherwise specified);
(a) [There currently does not exist any Default under the Agreement.] [Attached
hereto is a schedule specifying the details of [a] certain Default[s] which
exist under the Agreement and the action taken or proposed to be taken with
respect thereto.]
(b) Attached hereto are the detailed computations necessary to determine whether
the Borrower is in compliance with Section 6.07 of the Agreement as of the end
of the [fiscal quarter][fiscal year] ending                               .
EXECUTED AND DELIVERED this ___ day of                               , 20___.

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF
REVOLVING LOAN NOTE
(Revolving Credit Facility)

      $                                                     , 200___

     ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to
                                                             (the “Lender”), or
order, at the payment office of WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, at 301 South College Street, Charlotte, North Carolina
28288-0608, the principal sum of
                                                             AND NO/100 DOLLARS
($                               ), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Revolving Loans owed to the Lender
under the Credit Agreement, as hereafter defined, in lawful money of the United
States of America and in immediately available funds, on the dates and in the
principal amounts provided in the Credit Agreement, and to pay interest on the
unpaid principal amount as provided in the Credit Agreement for such Revolving
Loans, at such office, in like money and funds, for the period commencing on the
date of each such Revolving Loan until such Revolving Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Revolving Loans owed to the Lender under that
certain Amended and Restated Revolving Credit Agreement dated as of November 19,
2007, by and among the Borrower, Wachovia Bank, National Association,
individually, as Administrative Agent, and the other financial institutions
parties thereto (including the Lender) (such Credit Agreement, together with all
amendments or supplements thereto, being the “Credit Agreement”), and shall be
governed by the Credit Agreement. Capitalized terms used in this note and not
defined in this note, but which are defined in the Credit Agreement, have the
respective meanings herein as are assigned to them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Revolving
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Revolving Loan received by the Lender and the Interest
Periods and interest rates applicable to each Revolving Loan, provided that any
failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Revolving Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of

1



--------------------------------------------------------------------------------



 



them. Each such person agrees that its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Revolving Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Enterprise Products OLPGP, Inc.,
the Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
REVOLVING LOAN NOTE
This note evidences the Revolving Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below and the applicable Interest
Periods and rates for each such Revolving Loan, subject to the payments of
principal set forth below:
SCHEDULE
OF
REVOLVING LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest      
Revolving   Paid or   Interest   Revolving   Made Date   Period   Rate   Loan  
Prepaid   Paid   Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF
COMPETITIVE LOAN NOTE
(Revolving Credit Facility)

      $                                                     , 200___

     ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to
                                                             (the “Lender”), or
order, at the payment office of WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent, at 301 South College Street, Charlotte, North Carolina
28288-0608, the principal sum of
                                                             AND NO/100 DOLLARS
($                               ), or such lesser amount as shall equal the
aggregate unpaid principal amount of the Competitive Loans owed to the Lender
under the Credit Agreement, in lawful money of the United States of America and
in immediately available funds, on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount as provided in the Credit Agreement for such Competitive Loans, at such
office, in like money and funds, for the period commencing on the date of each
such Competitive Loan until such Competitive Loan shall be paid in full, at the
rates per annum and on the dates provided in the Credit Agreement.
     This note evidences the Competitive Loans owed to the Lender under that
certain Amended and Restated Revolving Credit Agreement dated as of November 19,
2007, by and among the Borrower, Wachovia Bank, National Association,
individually, as Administrative Agent, Issuing Bank and Swingline Lender, and
the other financial institutions parties thereto (including the Lender) (such
Credit Agreement, together with all amendments or supplements thereto, being the
“Credit Agreement”), and shall be governed by the Credit Agreement. Capitalized
terms used in this note and not defined in this note, but which are defined in
the Credit Agreement, have the respective meanings herein as are assigned to
them in the Credit Agreement.
     The Lender is hereby authorized by the Borrower to endorse on Schedule A
(or a continuation thereof) attached to this note, the Type of each Competitive
Loan owed to the Lender, the amount and date of each payment or prepayment of
principal of each such Competitive Loan received by the Lender and the Interest
Periods and interest rates applicable to each Competitive Loan, provided that
any failure by the Lender to make any such endorsement shall not affect the
obligations of the Borrower under the Credit Agreement or under this note in
respect of such Competitive Loans.
     This note may be held by the Lender for the account of its applicable
lending office and, except as otherwise provided in the Credit Agreement, may be
transferred from one lending office of the Lender to another lending office of
the Lender from time to time as the Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of

1



--------------------------------------------------------------------------------



 



payment hereof may be extended and re-extended from time to time without notice
to any of them. Each such person agrees that its liability on or with respect to
this note shall not be affected by any release of or change in any guaranty or
security at any time existing or by any failure to perfect or maintain
perfection of any lien against or security interest in any such security or the
partial or complete unenforceability of any guaranty or other surety obligation,
in each case in whole or in part, with or without notice and before or after
maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Competitive
Loans upon the terms and conditions specified therein. Reference is made to the
Credit Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Enterprise Products OLPGP, Inc.,
the Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
COMPETITIVE LOAN NOTE
     This note evidences the Competitive Loans owed to the Lender under the
Credit Agreement, in the principal amount set forth below and the applicable
Interest Periods and rates for each such Competitive Loan, subject to the
payments of principal set forth below:
SCHEDULE
OF
COMPETITIVE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                                          Principal   Amount of       Balance  
              Amount of   Principal       of   Notation     Interest      
Competitive   Paid or   Interest   Competitive   Made Date   Period   Rate  
Loan   Prepaid   Paid   Loans   by
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           
 
                           

3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF
SWINGLINE LOAN NOTE
(Revolving Credit Facility)

      $100,000,000.00   November 19, 2007

     ENTERPRISE PRODUCTS OPERATING LLC, a Texas limited liability company (the
“Borrower”), for value received, promises and agrees to pay to WACHOVIA BANK,
NATIONAL ASSOCIATION, as Swingline Lender under the Credit Agreement, as
hereafter defined (the “Swingline Lender”), or order, at the payment office of
WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrative Agent, at 301 South
College Street, Charlotte, North Carolina 28288-0608, the principal sum of
SEVENTY-FIVE MILLION AND NO/100 DOLLARS ($75,000,000.00), or such lesser amount
as shall equal the aggregate unpaid principal amount of the Swingline Loans owed
to the Swingline Lender under the Credit Agreement, in lawful money of the
United States of America and in immediately available funds, on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount as provided in the Credit Agreement for such
Swingline Loans, at such office, in like money and funds, for the period
commencing on the date of each such Swingline Loan until such Swingline Loan
shall be paid in full, at the rates per annum and on the dates provided in the
Credit Agreement.
     This note evidences the Swingline Loans owed to the Swingline Lender under
that certain Amended and Restated Revolving Credit Agreement dated as of
November 19, 2007, by and among the Borrower, Wachovia Bank, National
Association, individually, as Administrative Agent, Issuing Bank and Swingline
Lender, and the other financial institutions parties thereto (such Credit
Agreement, together with all amendments or supplements thereto, being the
“Credit Agreement”), and shall be governed by the Credit Agreement. Capitalized
terms used in this note and not defined in this note, but which are defined in
the Credit Agreement, have the respective meanings herein as are assigned to
them in the Credit Agreement.
     The Swingline Lender is hereby authorized by the Borrower to endorse on
Schedule A (or a continuation thereof) attached to this note, the amount and
date of each payment or prepayment of principal of each such Swingline Loan
received by the Swingline Lender, provided that any failure by the Swingline
Lender to make any such endorsement shall not affect the obligations of the
Borrower under the Credit Agreement or under this note in respect of such
Swingline Loans.
     This note may be held by the Swingline Lender for the account of its
applicable lending office and, except as otherwise provided in the Credit
Agreement, may be transferred from one lending office of the Swingline Lender to
another lending office of the Swingline Lender from time to time as the
Swingline Lender may determine.
     Except only for any notices which are specifically required by the Credit
Agreement, the Borrower and any and all co-makers, endorsers, guarantors and
sureties severally waive notice (including but not limited to notice of intent
to accelerate and notice of acceleration, notice of protest and notice of
dishonor), demand, presentment for payment, protest, diligence in collecting and
the filing of suit for the purpose of fixing liability, and consent that the
time of payment hereof may be extended and re-extended from time to time without
notice to any of

1



--------------------------------------------------------------------------------



 



them. Each such person agrees that its liability on or with respect to this note
shall not be affected by any release of or change in any guaranty or security at
any time existing or by any failure to perfect or maintain perfection of any
lien against or security interest in any such security or the partial or
complete unenforceability of any guaranty or other surety obligation, in each
case in whole or in part, with or without notice and before or after maturity.
     The Credit Agreement provides for the acceleration of the maturity of this
note upon the occurrence of certain events and for prepayment of Swingline Loans
upon the terms and conditions specified therein. Reference is made to the Credit
Agreement for all other pertinent purposes.
     This note is issued pursuant to and is entitled to the benefits of the
Credit Agreement.
     It is hereby understood and agreed that Enterprise Products OLPGP, Inc.,
the Manager of the Borrower, shall have no personal liability, as Manager or
otherwise, for the payment of any amount owing or to be owing hereunder.
     This note shall be construed in accordance with and be governed by the law
of the State of New York and the United States of America from time to time in
effect.

                  ENTERPRISE PRODUCTS OPERATING LLC
 
           
 
  By:   Enterprise Products OLPGP, Inc.,
its Manager    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

2



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
SWINGLINE LOAN NOTE
This note evidences the Swingline Loans owed to the Lender under the Credit
Agreement, in the principal amount set forth below, subject to the payments of
principal set forth below:
SCHEDULE
OF
SWINGLINE LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

                          Principal   Amount of       Balance         Amount of
  Principal       of   Notation     Swingline   Paid or   Interest   Swingline  
Made Date   Loan   Prepaid   Paid   Loans   by
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   
 
                   

3